Exhibit 10.97
EXECUTION VERSION
$65,000,000
CREDIT AGREEMENT
dated as of
March 15, 2010
By and among
ALON REFINING KROTZ SPRINGS, INC.,
and
EACH OTHER PARTY JOINED AS A BORROWER HEREUNDER
as Borrower,
The Lenders Party Hereto
and
BANK HAPOALIM B.M.,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I

 
        Definitions; Construction; Incorporation by Reference

 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Terms Generally
    26  
 
        ARTICLE II

 
        The Credits

 
       
SECTION 2.01. Commitments and Loans
    27  
SECTION 2.02. Loans
    27  
SECTION 2.03. Borrowing Procedure
    28  
SECTION 2.04. Evidence of Debt; Repayment of Loans
    28  
SECTION 2.05. [Intentionally Omitted]
    29  
SECTION 2.06. Interest on Loans
    29  
SECTION 2.07. Default Interest
    29  
SECTION 2.08. Termination of Commitments
    30  
SECTION 2.09. Conversion of Borrowings
    30  
SECTION 2.10. Repayment of Borrowings
    31  
SECTION 2.11. Optional Prepayments
    31  
SECTION 2.12. Mandatory Prepayments
    31  
SECTION 2.13. Reserve Requirements; Change in Circumstances
    33  
SECTION 2.14. Change in Legality
    33  
SECTION 2.15. Indemnity
    34  
SECTION 2.16. Pro rata Treatment
    34  
SECTION 2.17. Sharing of Setoffs
    34  
SECTION 2.18. Payments
    35  
SECTION 2.19. Taxes
    35  
SECTION 2.20. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    37  

 



--------------------------------------------------------------------------------



 



              Page ARTICLE III

 
        Representations and Warranties

 
       
SECTION 3.01. Organization; Powers
    38  
SECTION 3.02. Authorization
    38  
SECTION 3.03. Enforceability
    39  
SECTION 3.04. Governmental Approvals
    39  
SECTION 3.05. Financial Statements
    39  
SECTION 3.06. No Material Adverse Change
    39  
SECTION 3.07. Title to Properties; Possession Under Leases
    39  
SECTION 3.08. Subsidiaries
    40  
SECTION 3.09. Litigation; Compliance with Laws
    40  
SECTION 3.10. Agreements
    40  
SECTION 3.11. Federal Reserve Regulations
    40  
SECTION 3.12. Investment Company Act
    41  
SECTION 3.13. Use of Proceeds
    41  
SECTION 3.14. Tax Returns
    41  
SECTION 3.15. No Material Misstatements
    41  
SECTION 3.16. Employee Benefit Plans
    41  
SECTION 3.17. Environmental Matters
    42  
SECTION 3.18. Insurance
    42  
SECTION 3.19. Security Documents
    42  
SECTION 3.20. Labor Matters
    42  
SECTION 3.21. Solvency
    43  
SECTION 3.22. Senior Indebtedness
    43  
SECTION 3.23. Sanctioned Persons
    43  
SECTION 3.24. Intellectual Property
    43  
SECTION 3.25. First Purchaser Liens
    43  
 
        ARTICLE IV

 
        Conditions of Lending

 
       
SECTION 4.01. Conditions of Lending
    43  
 
        ARTICLE V

 
        Affirmative Covenants

 
       
SECTION 5.01. Existence; Businesses and Properties
    46  
SECTION 5.02. Insurance
    47  
SECTION 5.03. Obligations and Taxes
    48  

ii



--------------------------------------------------------------------------------



 



              Page
SECTION 5.04. Financial Statements, Reports, etc
    48  
SECTION 5.05. Litigation and Other Notices
    49  
SECTION 5.06. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings
    49  
SECTION 5.07. Use of Proceeds
    50  
SECTION 5.08. Senior Indebtedness Designation
    50  
SECTION 5.09. Collateral
    50  
SECTION 5.10. [Intentionally Omitted]
    51  
SECTION 5.11. Crack Spread Hedging Agreement
    51  
SECTION 5.12. Additional Subsidiaries
    51  
SECTION 5.13. Compliance with Law; Maintenance of Licenses
    52  
 
        ARTICLE VI

 
        Negative Covenants

 
       
SECTION 6.01. Limitation on Indebtedness
    52  
SECTION 6.02. Liens
    53  
SECTION 6.03. Sale/Leaseback Transactions
    54  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    54  
SECTION 6.05. Mergers, Consolidations and Other Fundamental Changes
    56  
SECTION 6.06. Asset Sales
    56  
SECTION 6.07. Hedging Agreement
    57  
SECTION 6.08. Restricted Payments
    58  
SECTION 6.09. Transactions with Affiliates
    61  
SECTION 6.10. Permitted Business
    62  
SECTION 6.11. Restrictive Agreements
    62  
SECTION 6.12. Amendment of Material Documents
    63  
SECTION 6.13. Fiscal Year
    63  
SECTION 6.14. [Intentionally Omitted]
    63  
SECTION 6.15. Parent Credit Agreement
    63  
 
        ARTICLE VII

 
        Events of Default

 
        ARTICLE VIII

 
        The Administrative Agent and the Collateral Agent


iii



--------------------------------------------------------------------------------



 



              Page ARTICLE IX

 
        Miscellaneous

 
       
SECTION 9.01. Notices
    68  
SECTION 9.02. Survival of Agreement
    69  
SECTION 9.03. Binding Effect
    70  
SECTION 9.04. Successors and Assigns
    70  
SECTION 9.05. Expenses; Indemnity
    73  
SECTION 9.06. Right of Setoff
    74  
SECTION 9.07. Applicable Law
    75  
SECTION 9.08. Waivers; Amendment
    75  
SECTION 9.09. Interest Rate Limitation
    75  
SECTION 9.10. Entire Agreement
    76  
SECTION 9.11. WAIVER OF JURY TRIAL
    76  
SECTION 9.12. Severability
    76  
SECTION 9.13. Counterparts
    77  
SECTION 9.14. Headings
    77  
SECTION 9.15. Jurisdiction; Consent to Service of Process
    77  
SECTION 9.16. Confidentiality
    77  
SECTION 9.17. Termination and Release
    78  
SECTION 9.18. Patriot Act Notice
    79  
SECTION 9.19. Intercreditor Agreement
    79  
SECTION 9.20. Certifications Regarding Indenture
    80  
SECTION 9.21. Reinstatement of Liability
    80  

SCHEDULES:
Schedule 2.01 — Commitments
Schedule 3.09 — Litigation
Schedule 3.17 — Environmental Matters
Schedule 3.18 — Insurance
Schedule 6.01 — Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
EXHIBITS:
Exhibit A — Form of Administrative Questionnaire
Exhibit B — Form of Assignment and Acceptance
Exhibit C — Form of Borrowing Request
Exhibit D — Form of Note
Exhibit E — Form of BH Letter of Credit Termination Letter

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT dated as of March 15, 2010, among ALON REFINING KROTZ SPRINGS,
INC., a Delaware corporation (and together with each other party joined as a
borrower pursuant to Section 5.12, the “Borrower”), the Lenders (as defined in
Article I), and BANK HAPOALIM B.M., a bank organized under the laws of Israel,
acting through its New York branch, as administrative agent (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.
          The Borrower has requested the Lenders to provide a term loan facility
(the “Facility”) available in the form of a single Borrowing on the Closing Date
in an aggregate principal amount of $65,000,000 to be used to repay the
Revolving Credit Facility and for the general corporate purposes of the
Borrower. Capitalized terms used but not defined in this paragraph shall have
the meanings given them in Article I.
          The Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:
ARTICLE I
Definitions; Construction; Incorporation by Reference
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “1-Month LIBOR”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the 1-Month LIBOR Rate.
          “1-Month LIBOR Rate” shall mean the LIBOR Rate applicable to an
Interest Period of one month, plus 3.00%.
          “2-Week LIBOR”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the 2-Week LIBOR Rate.
          “2-Week LIBOR Rate” shall mean the LIBOR Rate applicable to an
Interest Period of two weeks, plus 3.00%.
          “ABL Priority Collateral” shall be as defined in the Intercreditor
Agreement; provided that, if Discharge (as defined in the Intercreditor
Agreement) of the Non-ABL Obligations (as defined in the Intercreditor
Agreement) shall have occurred, “ABL Priority Collateral” shall mean all
Collateral.
          “Acquisition” shall mean the acquisition of (A) a controlling equity
interest in another person (including the purchase of an option, warrant or
convertible or similar type security to acquire such a controlling interest at
the time it becomes exercisable by the holder thereof), whether by purchase of
such equity interest or upon

 



--------------------------------------------------------------------------------



 



exercise of an option or warrant for, or conversion of securities into, such
equity interest, or (B) assets of another person which constitute all or
substantially all of the assets of such person or of a line or lines of business
conducted by such person.
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.
          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.09, the term
“Affiliate” shall also include any person that directly or indirectly owns 10%
or more of any class of Equity Interests of the person specified.
          “Asset Sale” shall have the meaning assigned to such term in
Section 6.06.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee and accepted by the Administrative
Agent substantially in the form of Exhibit B or such other form as shall be
approved by the Administrative Agent.
          “Average Life” shall mean, as of the date of determination, with
respect to any Indebtedness, the quotient obtained by dividing:

  (1)   the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment by

  (2)   the sum of all such payments.

          “Bankruptcy Code” shall mean Title 11 of the United States Code.
          “BH Letters of Credit” shall mean (i) that certain irrevocable standby
letter of credit No. 459-02-000069/2 for $20,000,000 issued on June 26, 2008, as
amended, (ii) that certain irrevocable standby letter of credit
No. 459-02-000070/9 for $20,000,000 issued on June 26, 2008, as amended,
(iii) that certain irrevocable standby letter of credit No. 459-02-000071/8 for
$15,000,000 issued on June 26, 2008, as amended and (iv) that certain
irrevocable standby letter of credit No. 459-02-000087/0 for $10,000,000 issued
on March 16, 2009, as amended, each issued by Bank Hapoalim B.M., Tel Aviv, at
the request of Alon Fuel Supply in Jerusalem (1998) Ltd. in favor of Bank of
America N.A.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Board of Directors” with respect to a person shall mean the Board of
Directors of such person or any committee thereof duly authorized to act on
behalf of

2



--------------------------------------------------------------------------------



 



such Board; provided, however, that for purposes of the definition of “Change of
Control”, the term “Board of Directors” with respect to a person shall mean the
Board of Directors of such person, but not any committee thereof.
          “Borrowed Money” shall mean, with respect to any Obligor, without
duplication, its (a) Indebtedness that (A) arises from the lending of money by
any person to such Obligor, (B) is evidenced by notes, drafts, bonds,
debentures, credit documents or similar instruments, (C) accrues interest or is
a type upon which interest charges are customarily paid (excluding trade
payables owing in the ordinary course of business), or (D) was issued or assumed
as full or partial payment for property; (b) Capital Lease Obligations and
Synthetic Lease Obligations; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Indebtedness of the foregoing types
owing by another person.
          “Borrowing” shall mean Loans of the same Type (i) made on the same
date or (ii) converted into Loans of another Type on the same date, in each
case, as to which a single Interest Period is in effect.
          “Borrowing Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be reasonably acceptable to the Administrative Agent.
          “Business Day” shall mean any day other than a Saturday, Sunday or day
on which banks in New York City are authorized or required by law to close.
          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “CFC” shall mean (a) each subsidiary of the Borrower that is a
“controlled foreign corporation” for purposes of the Code and (b) each
subsidiary of each such controlled foreign corporation.
          A “Change of Control” shall be deemed to have occurred if:

  (1)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934), other than one or more Permitted Holders, is
or becomes the beneficial owner, as defined in Rules 13d-3 and 13d-5 under the
Exchange Act (except that for purposes of this clause (1) such person shall be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of the Borrower (for the purposes of this
clause (1), such other person shall be deemed to beneficially own any Voting
Stock of a specified

3



--------------------------------------------------------------------------------



 



      person held by a parent entity, if such other person is the beneficial
owner (as defined in this clause (1)), directly or indirectly, of more than 50%
of the voting power of the Voting Stock of such parent entity or has the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the board of directors of such parent entity);

  (2)   individuals who on the Closing Date constituted the Board of Directors
of the Borrower (together with any new directors whose election by the Board of
Directors of the Borrower or whose nomination for election by the shareholders
of the Borrower was approved by a vote of a majority of the directors of the
Borrower then still in office who were either directors on the Closing Date or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of the Borrower
then in office;

  (3)   the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

  (4)   the merger or consolidation of the Borrower with or into another person
or the merger of another person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another person (other than, in all such cases, a person that is
controlled by the Permitted Holders), other than a transaction following which
(A) in the case of a merger or consolidation transaction, (i) holders of
securities that represented 100% of the Voting Stock of the Borrower immediately
prior to such transaction own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving person in such merger or
consolidation transaction immediately after such transaction and in
substantially the same proportion to each other as before the transaction or
(ii) immediately after such transaction the Permitted Holders beneficially own,
directly or indirectly, at least a majority of the voting power of the Voting
Stock of the surviving person in such merger or consolidation transaction
immediately after such transaction and (B) in the case of a sale of assets
transaction, each transferee becomes an obligor in respect of the Loans and
either (i) is or becomes a subsidiary of the transferor of such assets or
(ii) is or becomes a person a majority of the total voting power of the Voting
Stock of which is beneficially owned, directly or indirectly, by the Permitted
Holders.

          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.13, by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

4



--------------------------------------------------------------------------------



 



          “Closing Date” shall mean March 15, 2010, or such other date
designated by the Borrower, in a notice delivered to the Administrative Agent
not fewer than two Business Days prior to such date, as the date on which the
Borrowing is to be made under this Agreement.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all the “Collateral” as defined in any
Security Document.
          “Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Loans hereunder as set forth on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable.
          “Commodity Agreement” shall mean in respect of a person any commodity
or raw material futures contract, commodity or raw materials option or other
agreement or arrangement designed to protect such person against fluctuations in
commodity or raw materials prices, other than hydrocarbons.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.
          “Crack Spread Hedging Agreement” shall mean any Hedging Agreement or
combination of Hedging Agreements to which any Obligor is a party that hedges
against fluctuations in the difference between the price of crude oil and the
price of refined petroleum products, together with the schedules and exhibits
thereto.
          “Crack Spread Hedging Cash Collateral” shall mean cash deposited by
the Borrower or its Affiliates with, or for the benefit of, (a) the Crack Spread
Hedging Counterparty as support for the Borrower’s obligations under the Crack
Spread Hedging Agreement or (b) the issuer of the Crack Spread Hedging Support
LC as support for the Borrower’s obligations under the Crack Spread Hedging
Support LC as the account party thereunder; provided, that the total amount of
such cash shall not exceed the lesser of (i) $50,000,000, or (ii) the sum of
(1) the net proceeds retained by the Borrower from issuance of the Notes
following repayment of the Term Loan Facility and (2) cash collateral
contributed for such purpose by Parent and its Affiliates (other than Holdings
and its subsidiaries, except to the extent such cash collateral was originally
contributed to Holdings or its subsidiaries by Parent and its Affiliates (other
than Holdings and its subsidiaries)).
          “Crack Spread Hedging Cash Collateral Account” shall be as defined in
the Intercreditor Agreement.

5



--------------------------------------------------------------------------------



 



          “Crack Spread Hedging Counterparty” shall mean any person that is
party to a Crack Spread Hedging Agreement as the counterparty to any Obligor
thereunder and a party to the Intercreditor Agreement pursuant to an
intercreditor joinder agreement.
          “Crack Spread Hedging Documents” shall be as defined in the
Intercreditor Agreement.
          “Crack Spread Hedging Liens” shall be as defined in the Intercreditor
Agreement.
          “Crack Spread Hedging Obligations” shall be as defined in the
Intercreditor Agreement.
          “Crack Spread Hedging Secured Party” shall be as defined in the
Intercreditor Agreement.
          “Crack Spread Hedging Support LC” shall mean one or more letters of
credit issued for the benefit of a Crack Spread Hedging Counterparty as support
for the Borrower’s obligations under any Crack Spread Hedging Agreement in the
aggregate face amount not to exceed the lesser of (a) $50,000,000, or (b) the
sum of (i) the net proceeds retained by the Borrower from issuance of the Notes
following repayment of the Term Loan Facility and (ii) cash collateral
contributed by Parent and its Affiliates (other than Holdings and its
subsidiaries, except to the extent such cash collateral was originally
contributed to Holdings or its subsidiaries by Parent and its Affiliates (other
than Holdings and its subsidiaries)) to support reimbursement obligations in
respect of such letters of credit.
          “Currency Agreement” shall mean in respect of a person any foreign
exchange contract, currency swap agreement or other similar agreement designed
to protect such person against fluctuations in currency values.
          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “Deposit Account” shall be as defined in accordance with the UCC in
effect in the State of New York from time to time.
          “Deposit Account Control Agreements” shall mean the deposit account
control agreements, in form and substance acceptable to the Administrative
Agent, to be executed by each institution maintaining a Deposit Account for the
Borrower (to the extent the financial institution at which such Deposit Account
is maintained does not prohibit such Deposit Accounts from being subject to
control agreements) and to the extent required under the Guarantee and
Collateral Agreement, in favor of the Administrative Agent, for the benefit of
Secured Parties, as security for the Obligations incurred under the Loan
Documents, and in favor of such other parties as is contemplated by the
Intercreditor Agreement.

6



--------------------------------------------------------------------------------



 



          “Disqualified Stock” means any capital stock that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the capital stock),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the capital stock, in whole or in part, in any such case on or
prior to the date that is 91 days after the date on which the Loans hereunder
mature. Notwithstanding the preceding sentence, any capital stock that would
constitute Disqualified Stock solely because the holders of the capital stock
have the right to require the Borrower to repurchase such capital stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such capital stock provide that the Borrower
may not repurchase or redeem any such capital stock pursuant to such provisions
unless such repurchase or redemption complies with Section 6.08. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that the Borrower and its subsidiaries may
become obligated to pay upon the maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Stock, exclusive of accrued
dividends.
          “dollars” or “$” shall mean lawful money of the United States of
America.
          “Domestic Subsidiary” shall mean any subsidiary of the Borrower
incorporated or organized under the laws of the United States of America, any
State thereof or the District of Columbia.
          “Earnout Agreement” shall mean the Earnout Agreement entered into on
July 3, 2008 by and between the Borrower and Valero pursuant to the Stock
Purchase Agreement, as amended from time to time.
          “EBITDA” for any period and with respect to any person, shall mean
such person’s consolidated net income for such period, plus (a) without
duplication and to the extent included in the calculation of such net income,
the sum of (i) consolidated interest expense for such period (including imputed
interest expense in respect of Capital Lease Obligations), determined on a
consolidated basis in accordance with GAAP, (ii) consolidated income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
for such period (excluding amortization expense attributable to a prepaid cash
item that was paid in a prior period), (iv) the Transaction Costs, (v) any
non-recurring loss to the extent the Borrower or any of its consolidated
subsidiaries has received during such period in cash an indemnification payment
in respect of such loss pursuant to the indemnification provisions of the Stock
Purchase Agreement, (vi) earnout expense for such period relating to the Earnout
Agreement, and (vii) any noncash charges for such period (excluding inventory
write-offs, any bad debt expense and any noncash charge to the extent it
represents an accrual of or a reserve for cash expenditures in any future
period); provided, that any cash payment made with respect to any noncash items
added back in computing EBITDA for any prior period pursuant to this clause
(a) shall be subtracted in computing EBITDA for the period in which such cash
payment is made; plus (b) without duplication and to the extent not included in
determining such net income, all cash proceeds of business interruption

7



--------------------------------------------------------------------------------



 



insurance received by the Borrower or any of its consolidated subsidiaries
during such period; and minus (c) without duplication and to the extent included
in determining such net income, (i) any extraordinary gains for such period and
(b) noncash items of income for such period (excluding any noncash items of
income (i) in respect of which cash was received in a prior period or will be
received in a future period or (ii) that represents the reversal of any accrual
for, or cash reserves for, anticipated cash charges in any prior period), all
determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA for any period shall be calculated to exclude any unrealized non-cash
gain or loss for such period in respect of Hedging Agreements resulting from the
application of the Statement of Financial Accounting Standards No. 133,
“Accounting for Derivative Instruments and Hedging Activities”, or a successor
thereto, and the related tax effects.
          “Effective Date” shall mean the date on which the conditions to the
initial borrowing hereunder set forth in Section 4.01 shall have been satisfied.
          “Environment” shall mean soil, land surface, subsurface, surface
waters (whether permanent or ephemeral), groundwater, drinking water, wetlands,
sediments, ambient air (including, without limitation, indoor air), plant life,
animal life, microorganisms and any and all other natural media or resources.
          “Environmental Laws” shall mean all former, current and future
federal, state, local and foreign laws (including common law), treaties,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders
(including consent orders), and agreements, in each case, relating to protection
of the Environment, natural resources, human health and safety or the presence,
Release of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.
          “Environmental Liability” shall mean all liabilities, obligations,
prohibitions, damages, losses, claims, actions, suits, judgments, orders, fines,
penalties, fees, expenses and costs (including, without limitation,
administrative oversight costs, natural resource damages, financial assistance
and remediation costs necessary to meet state, federal or local cleanup levels,
regardless of whether there may be a current obligation to remediate), whether
contingent or otherwise, arising out of or relating to actual or alleged
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
          “Equipment” shall be as defined in the UCC.
          “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any person, or any obligations
convertible into or exchangeable for, or

8



--------------------------------------------------------------------------------



 



giving any person a right, option or warrant to acquire, such equity interests
or such convertible or exchangeable obligations.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; (e) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a Administrative Agent to administer any Plan; (f) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (g) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt from any Multiemployer Plan by the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the occurrence
of a “prohibited transaction” with respect to which the Borrower or any of its
subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such subsidiary could
otherwise be liable; or (i) any other event or condition with respect to a Plan
or Multiemployer Plan that could result in liability of the Borrower or any
subsidiary.
          “Event of Default” shall have the meaning assigned to such term in
Article VII.
          “Excluded Contributions” means net cash proceeds or marketable
securities received by the Borrower from contributions to its common equity
capital designated as Excluded Contributions pursuant to an Officers’
Certificate on the date such capital contributions are made.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (a) income or franchise taxes imposed
on (or

9



--------------------------------------------------------------------------------



 



measured by) its net income by the United States of America or any State or
political subdivision thereof, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a) above and
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(a)), any withholding tax that is
imposed by the United States of America on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.21(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.19(a).
          “Existing Parent Revolving Credit Agreement” shall mean that certain
Amended Revolving Credit Agreement, dated as of June 22, 2006 by and among Alon
USA, LP, f/k/a SWBU, L.P., a Texas limited partnership, as a borrower, such
other subsidiaries of the Parent as may be designated as a borrower thereunder,
Parent and all direct and indirect subsidiaries of the Parent (other than the
“Excluded Subsidiaries” as defined therein), each as a guarantor, the financial
institutions from time to time party thereto as lenders, Israel Discount Bank of
New York, as administrative agent, co-arranger and collateral agent for the
lenders, and Bank Leumi USA, as co-arranger for the lenders, as amended and as
the same may from time to time be amended, restated or otherwise modified.
          “Existing Parent Term Credit Agreement” shall mean the Credit
Agreement dated as of June 22, 2006, as amended, among Parent, the lenders party
thereto and Credit Suisse, as administrative agent.
          “ExxonMobil Pipeline Supply Contract” shall mean any agreement
pursuant to which Holdings or any of its subsidiaries obtains crude oil through
any ExxonMobil Pipeline, and any agreement relating thereto, other than any
tariff rules and regulations and similar agreements of general application from
time to time published by ExxonMobil Pipeline Company.
          “ExxonMobil Pipelines” shall mean the pipeline systems known as
(a) the “Southbend/Sunset System” and (b) the “Northline System”, each operated
by ExxonMobil Pipeline Company.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

10



--------------------------------------------------------------------------------



 



          “Financial Officer” of any person shall mean the Chief Financial
Officer, principal accounting officer, treasurer or controller of such person.
          “First Purchaser Lien” shall mean a statutory Lien created in
connection with the sale and purchase of Petroleum Product, including the
statutory Liens, if any, created under the laws of Texas, New Mexico, Wyoming,
Kansas, Oklahoma, or any other state.
          “Foreign Lender” shall mean any Lender that is organized under the
laws of, or the applicable lending office of which is located in, a jurisdiction
outside the United States of America.
          “GAAP” shall mean United States generally accepted accounting
principles applied on a consistent basis.
          “Governmental Authority” shall mean any federal, state, local or
foreign court or governmental agency, authority, instrumentality or legislative
or regulatory body.
          “Guarantee” of or by any person shall mean any obligation, contingent
or otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantee and Collateral Agreement” shall mean a Guarantee and
Collateral Agreement reasonably satisfactory in form and substance to each
Lender and the Borrower under which (i) the Borrower and the Subsidiary
Guarantors shall assign and pledge the Collateral (as defined therein) to secure
the Obligations (as defined therein) and (ii) each Subsidiary Guarantor shall
guarantee the due and punctual payment and performance of the Obligations (as
defined therein) for the ratable benefit of the Secured Parties.
          “Guarantee and Collateral Requirement” shall mean, at any time, the
requirement that:
          (a) the Administrative Agent shall have received from each Obligor
either (i) a counterpart of the Guarantee and Collateral Agreement, duly
executed on behalf of such Obligor or (ii) in the case of any person that
becomes a Obligor after the Effective

11



--------------------------------------------------------------------------------



 



Date, a supplement to such agreement, in the form specified therein, duly
executed on behalf of such Obligor;
          (b) all outstanding Equity Interests held by the Borrower and any
Subsidiary Guarantor (limited, in the case of any CFC, to 65% of the voting
Equity Interests of such subsidiary), shall have been pledged pursuant to the
Guarantee and Collateral Agreement or another agreement in form and substance
reasonably satisfactory to the Administrative Agent, and the Collateral Agent
shall have received, in the case of any certificated Equity Interests (except to
the extent otherwise provided in the Intercreditor Agreement), the certificates
or other instruments representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto duly endorsed in
blank;
          (c) all Indebtedness of the Borrower, any of its subsidiaries or any
other person that is owing to any Obligor shall have been pledged pursuant to
the Guarantee and Collateral Agreement and any obligation in an amount greater
than $250,000 included in such Indebtedness shall be evidenced by a writing
(which, if such writing is a promissory note, shall have been delivered to the
Collateral Agent, except to the extent otherwise provided in the Intercreditor
Agreement, together with instruments of transfer with respect thereto endorsed
in blank);
          (d) all documents and instruments, including all Uniform Commercial
Code financing statements, required by law or reasonably requested by the
Collateral Agent to be filed, registered or recorded to create or perfect the
Liens intended to be created by the Guarantee and Collateral Agreement shall
have been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording; and
          (e) each Obligor shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.
The Collateral Agent may grant, in its discretion, extensions of time for the
perfection of security interests in or the obtaining of necessary consents
(including extensions beyond the Effective Date for the perfection of security
interests in or the obtaining of necessary consents with respect to the assets
of the Obligors on such date).
          “Hazardous Materials” shall mean (a) any petroleum products or
byproducts and all solvents, hydrocarbons, coal ash, radon gas, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons,
greenhouse gases and all ozone-depleting substances, (b) toxic or pathogenic
microorganisms and (c) any other chemical, material, substance, organism or
waste that is prohibited, limited or regulated by or pursuant to any
Environmental Law.
          “Hedging Agreement” shall mean any Interest Rate Agreement, Currency
Agreement, Hydrocarbon Agreement or Commodity Agreement.

12



--------------------------------------------------------------------------------



 



          “Hedging Obligations” of any person shall mean the obligations of such
person pursuant to any Hedging Agreement.
          “Holdings” shall mean Alon Refining Louisiana, Inc., a Delaware
corporation.
          “Hydrocarbon Agreement” shall mean in respect of a person any purchase
or hedging agreement of hydrocarbons or refined products therefrom, future
contract or option or other agreement or arrangement designed to protect such
person against fluctuations in the price of hydrocarbons or refined products
therefrom.
          “Inactive Subsidiary” any subsidiary of the Borrower (a) that does not
conduct any business operations, (b) has assets with a book value of $100,000 or
less and (c) does not have any Indebtedness outstanding.
          “Incur” shall mean issue, assume, Guarantee, incur or otherwise become
liable for; provided, however, that any Indebtedness or Equity Interests of a
person existing at the time such person becomes a subsidiary of the Borrower
(whether by merger, consolidation, acquisition or otherwise) shall be deemed to
be Incurred by such person at the time it becomes a subsidiary of the Borrower.
The term “Incurrence” when used as a noun shall have a correlative meaning.
Solely for purposes of determining compliance with Section 6.01:

  (1)   amortization of debt discount or the accretion of principal with respect
to a non-interest bearing or other discount security;

  (2)   the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Equity Interests in the form of additional Equity Interests of the
same class and with the same terms; and

  (3)   the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of redemption or making of a mandatory
offer to purchase such Indebtedness;

will each not be deemed to be the Incurrence of Indebtedness.
          “Indebtedness” shall mean, with respect to any person on any date of
determination (without duplication), (a) all obligations of such person for
borrowed money or with respect to deposits or advances by other persons of any
kind, (b) all monetary obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all monetary obligations of such
person under conditional sale or other title retention agreements relating to
property acquired by such person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all monetary obligations of such person in
respect of the deferred purchase price of property or services (excluding
(i) current accounts payable incurred in the ordinary course of business,
(ii) deferred compensation, (iii) any purchase price adjustment under the Stock
Purchase Agreement and (iv) any earnout payment under the Earnout Agreement),
(e) all

13



--------------------------------------------------------------------------------



 



Capital Lease Obligations and Synthetic Lease Obligations of such person,
(f) all obligations, contingent or otherwise, of such person as an account party
in respect of letters of credit and letters of guaranty, (g) all obligations,
contingent or otherwise, of such person in respect of bankers’ acceptances,
(h) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
Indebtedness secured thereby has been assumed, and (i) all Guarantees by such
person of Indebtedness of others. The Indebtedness of any person shall include
the Indebtedness of any other person (including any partnership in which such
person is a general partner) to the extent such person is liable therefor as a
result of such person’s ownership interest in or other relationship with such
other person, except to the extent the terms of such Indebtedness provide that
such person is not liable therefor. For the avoidance of doubt, the term
“Indebtedness” shall not include any obligation of the Borrower or any of its
subsidiaries (including any obligations under the Crack Spread Hedging Agreement
or any other Hedging Agreement) solely as a result of such obligation being
reflected as a liability on the consolidated balance sheet of the Borrower
prepared in accordance with GAAP, except to the extent such obligation is of the
type set forth in clauses (a) through (i) above.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Indenture” shall mean the Indenture dated as of October 22, 2009
between the Borrower and Wilmington Trust FSB, as trustee, as amended,
supplemented, restated or otherwise modified from time to time, pursuant to
which the Borrower issued the Notes.
          “Intellectual Property” shall mean all intellectual and similar
property of a person, including inventions, designs, patents, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, applications,
registrations and franchises; all licenses or other rights to use any of the
foregoing; and all books and records relating to the foregoing.
          “Intellectual Property Claim” shall mean any claim or assertion
(whether in writing, by suit or otherwise) that the Borrower’s or any of its
subsidiaries’ ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property violates another person’s
Intellectual Property.
          “Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of October 22, 2009, as amended, by and between the Note Collateral
Agent, each Crack Spread Hedging Secured Party a party thereto from time to
time, and, upon execution of a joinder agreement thereto on the date hereof, the
Administrative Agent.
          “Interest Payment Date” shall mean, with respect to any Loan, the last
Business Day of each Interest Period applicable to the Borrowing of which such
Loan is a part.

14



--------------------------------------------------------------------------------



 



          “Interest Period” shall mean (a) with respect to any 1-Month LIBOR
Loan, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1 month thereafter, (b) with
respect to any 2-Week LIBOR Loan, the period commencing on the date of such
Borrowing and ending two weeks thereafter or (c) with respect to any Prime Rate
Loan, the period commencing on the date of such Borrowing and ending one day
thereafter; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day; provided, further, that such Interest Period shall
end on the date on which such Loan is repaid or prepaid in full. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Interest Rate Agreement” shall mean in respect of a person any
interest rate swap agreement, interest rate cap agreement or other financial
agreement or arrangement designed to protect such person against fluctuations in
interest rates.
          “Inventory” shall be as defined in the UCC, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, crude oil, natural gas, natural gas liquids, gasoline, diesel,
aviation fuel, fuel oil, propane, ethanol, and other hydrocarbons and other
refined products and other materials and supplies of any kind that are or could
be used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in the Borrower’s business (but excluding Equipment).
          “Investment” in any person shall mean any direct or indirect advance,
loan (other than advances to customers in the ordinary course of business that
are recorded as accounts receivable on the balance sheet of the lender and
extensions of trade credit) or other extension of credit (including by way of
Guarantee or similar arrangement) or capital contribution to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Equity Interests, Indebtedness or other similar instruments issued by such
person. Except as otherwise provided for herein, the amount of an Investment
shall be its fair value at the time the Investment is made and without giving
effect to subsequent changes in value.
          “Lenders” shall mean (a) the persons listed on Schedule 2.01 and
(b) any other person that has become a party hereto pursuant to an Assignment
and Acceptance (other than any such person that has ceased to be a party hereto
pursuant to an Assignment and Acceptance).
          “LIBOR Rate” shall mean, for any Interest Period, (a) the rate per
annum (expressed as a percentage per annum and rounded upwards, if necessary, to
the next 1/16

15



--------------------------------------------------------------------------------



 



of 1%) equal to the rate determined by the Administrative Agent to be the
offered rate on a page or service (whether provided by Bridge Telerate, Reuters,
Bloomberg or any other service) that displays a British Bankers Association
Interest Settlement Rate for U.S. Dollar deposits in the London interbank market
in the approximate amount of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period, determined as of
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, or, if the Administrative Agent determines
that for any reason such rate is not available, (b) the rate determined (i) on
the basis of the offered rates for dollar deposits approximately equal to the
Borrowing and for a maturity comparable to such Interest Period, which are
offered by four major banks selected by the Administrative Agent in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period or (ii) by applying such other
recognized source of London eurodollar deposit rates as the Administrative Agent
may determine from time to time.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
          “Loan Documents” shall mean this Agreement and the Security Documents.
          “Loans” shall mean the loans made by the Lenders to the Borrower
pursuant to Section 2.01.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Material Adverse Effect” shall mean (a) a materially adverse effect
on the business, assets, results of operations or financial condition of the
Borrower and its subsidiaries taken as a whole, (b) a material impairment of the
ability of the Obligors to perform any of their material obligations under any
Loan Document to which any of them is or will be a party or (c) a material
impairment of the rights of or benefits available to the Lenders under any Loan
Document.
          “Material Indebtedness” shall mean Indebtedness (other than the
Loans), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any of its subsidiaries
in respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any

16



--------------------------------------------------------------------------------



 



netting agreements) that the Borrower or such subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.
          “Maturity Date” shall mean June 15, 2010, provided, however, that if
such date falls on a day other than a Business Day, the Maturity Date shall be
extended to the next succeeding Business Day with interest continuing to accrue
at the rate in effect on the date falling three months from the Closing Date.
          “Moody’s” shall mean Moody’s Investors Service Inc.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds” shall mean, with respect to an Asset Sale,
proceeds (including, when received, any deferred or escrowed payments) received
by any Obligor in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Indebtedness secured by a Permitted Lien senior to Agent’s Liens on Collateral
sold; (c) transfer or similar taxes; and (d) reserves for indemnities and
post-closing purchase price adjustments, until such reserves are no longer
needed.
          “Non-ABL Obligations” shall mean the Note Obligations and the Crack
Spread Hedging Obligations.
          “Non-ABL Priority Collateral” shall be as defined in the Intercreditor
Agreement.
          “Note Collateral Agent” shall mean Wilmington Trust FSB acting in its
capacity as collateral agent for the secured parties under the Notes and any
successor or assignee thereof.
          “Note Documents” shall be as defined in the Intercreditor Agreement.
          “Note Obligations” shall be as defined in the Intercreditor Agreement.
          “Notes” shall mean the Borrower’s 131/2% Secured Notes due 2014 issued
pursuant to the terms and conditions of the Indenture, as amended from time to
time.
          “Obligations” shall mean, with respect to any Indebtedness, all
obligations for principal, premium, interest, penalties, fees, indemnifications,
reimbursements, and other amounts payable pursuant to the documentation
governing such Indebtedness.
          “Obligor” shall mean the Borrower and each Subsidiary Guarantor.
          “Officer” shall mean the Chairman of the Board of Directors, the Chief
Executive Officer, the President, the Chief Financial Officer, any Vice
President, the Treasurer or the Secretary of the Borrower.

17



--------------------------------------------------------------------------------



 



          “Officers’ Certificate” shall mean a certificate signed by two
Officers.
          “Offtake Agreement” shall mean the Offtake Agreement dated on July 3,
2008 by and among the Borrower, Valero Refining Company-Louisiana and Valero
Marketing and Supply Company, a Delaware corporation.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.
          “Parent” shall mean Alon USA Energy, Inc. a Delaware corporation.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Perfection Certificate” shall mean a certificate in a form approved
by the Administrative Agent setting forth information required or reasonably
requested by the Collateral Agent to enable the Collateral Agent to determine
whether the Liens created by the Security Documents have been properly
perfected.
          “Permitted Acquisition” shall mean any Acquisition with respect to
which (a) the person to be (or whose assets are to be) acquired does not oppose
such Acquisition and the line or lines of business of the person to be acquired
are substantially the same as one or more line or lines of business conducted by
the Borrower, (b) the person to be acquired has reported positive EBITDA
(calculated substantially as defined in this Agreement) for the period of four
consecutive fiscal quarters most recently preceding such Acquisition, (c) no
Default or Event of Default shall have occurred and be continuing either
immediately prior to or immediately after giving effect to such Acquisition,
(d) the Borrower shall have furnished to the Administrative Agent a certificate
of a Financial Officer certifying that no none of the liabilities or other
obligations assumed, acquired or arising in connection with the Acquisition
could reasonably be expected to have a Material Adverse Effect, and (e) the
person acquired shall become a subsidiary of the Borrower or be merged into the
Borrower or a subsidiary of the Borrower immediately upon consummation of the
Acquisition (or if assets are being acquired, the acquiror shall be a subsidiary
of the Borrower).
          “Permitted Business” means any business that is the same as, or
reasonably related, ancillary or complementary to, any of the businesses in
which the Borrower is engaged on the Closing Date and any business activities
reasonably incidental thereto.
          “Permitted Encumbrances” shall mean the following:
          (a) Liens for Taxes that are not yet due or are being contested in
compliance with Section 5.03;

18



--------------------------------------------------------------------------------



 



          (b) (i) Liens imposed or arising by operation of law and (ii) Liens,
such as landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
consignors’, repairmen’s and other like Liens, arising in the ordinary course of
business;
          (c) pledges or Liens incurred and deposits made in the ordinary course
of business in compliance with workers’ compensation, unemployment insurance and
other social security laws;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds,
completion bonds and other obligations of a like nature, in each case in the
ordinary course of business, provided that such obligations otherwise are in
compliance with this Agreement and the other Loan Documents;
          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under Article VII, clause (j);
          (f) easements, servitudes, reservations, conditions, limitations,
covenants, zoning and land use restrictions, rights-of-way, minor survey
exceptions and similar encumbrances or Liens on or defects or imperfections in
the title with respect to real property that, in each case, do not secure any
monetary obligations and, individually or in the aggregate, do not materially
detract from the value of the affected property or the rights or remedies of the
Secured Parties with respect thereto or interfere with the ordinary conduct of
business of the Borrower or any of its subsidiaries, including the operation of
the Krotz Springs Refinery or the use thereof;
          (g) banker’s liens, rights of setoff and similar Liens with respect to
cash and Temporary Cash Investments on deposit in one or more bank accounts in
the ordinary course of business incurred in connection with the maintenance of
such bank accounts;
          (i) Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases entered into by the Borrower and its subsidiaries in the ordinary course
of business; and
          (j) any Liens to which any underlying fee interest of the owners of
real property leased by the Borrower or any of its subsidiaries is subject,
including any Liens that apply to the leasehold interests of the Borrower or any
of its subsidiaries by virtue of the underlying fee interests being subject to
such Liens, subject, however, to the terms of such leases and any fee owner
consent delivered with respect thereto;
          provided, however, that, except in the case of any Lien referred to in
clause (h) above (insofar as such Lien secures obligations constituting
Indebtedness), the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Holders” means, individually or collectively in any
combination, Alon Israel Oil Company, Ltd., a private company organized under
the laws of Israel, any person that controls Alon Israel Oil Company, Ltd. as of
the Effective Date,

19



--------------------------------------------------------------------------------



 



and David Wiessman (or any trustee acting on behalf of David Wiessman), together
with any Person that is controlled by any of the foregoing, individually or
collectively in any combination and any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) that is comprised primarily (in terms of
economic interests) of any of the foregoing, individually, collectively or in
any combination.
          “Permitted Investment” shall mean an Investment by the Borrower or any
of its subsidiaries in:

  (1)   the Borrower, any of its subsidiaries or a person that will, upon the
making of such Investment, become a subsidiary of the Borrower; provided,
however, that the primary business of such subsidiary is a Related Business;

  (2)   another person if, as a result of such Investment, such other person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Borrower or a subsidiary of the Borrower;
provided, however, that such person’s primary business is a Related Business;

  (3)   cash and Temporary Cash Investments;

  (4)   receivables owing to the Borrower or any subsidiary of the Borrower if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Borrower or
any such subsidiary deems reasonable under the circumstances;

  (5)   payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

  (6)   loans or advances to officers, directors or employees made in the
ordinary course of business of the Borrower or such subsidiary in an aggregate
amount not to exceed $750,000;

  (7)   stock, obligations or securities received in settlement of debts created
in the ordinary course of business and owing to the Borrower or any of its
subsidiaries or in satisfaction of judgments;

  (8)   any person to the extent such Investment represents the non-cash portion
of the consideration received for an Asset Sale as permitted pursuant to
Section 6.06;

  (9)   any person where such Investment is acquired by the Borrower or any of
its subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such subsidiary in connection with

20



--------------------------------------------------------------------------------



 



    or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (b) as a result
of a foreclosure by the Borrower or any of its subsidiaries with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;

  (10)   any person to the extent such Investment consists of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Borrower or any of its subsidiaries;

  (11)   any person to the extent such Investment consists of Hedging
Obligations otherwise permitted by Section 6.01;

  (12)   loans or advances in the ordinary course of business and consistent
with past practice to distributors or wholesalers of products of the Borrower or
any of its subsidiaries in an aggregate amount not to exceed $15,000,000;

  (13)   any person to the extent such Investment is in existence on the Closing
Date; and

  (14)   so long as no Default has occurred and is continuing (or would result
therefrom), any person in an aggregate amount which, when added together with
the amount of all the Investments made pursuant to this clause (14), does not
exceed $5,000,000.

          “Permitted Liens” shall be as defined in Section 6.02.
          “Permitted Parent Payments” means payments in cash to Parent or any of
its subsidiaries on account of Parent’s corporate expense allocation to the
Borrower and its subsidiaries; provided that such payments shall not exceed
$8,000,000 per annum.
          “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
          “Petroleum Product” shall mean crude oil, intermediate feedstocks,
blendstocks, and finished and unfinished petroleum products, including without
limitation, asphalt, gasoline, diesel fuels, fuel oil, jet fuels, and
atmospheric gas oil; provided that such term shall not include solvents.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

21



--------------------------------------------------------------------------------



 



          “Prime Rate” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest, for any day, at the rate determined from time to time by the
Administrative Agent’s New York branch and which is stated as the “prime rate”
in its books and records, plus 1.75%. The Administrative Agent’s New York
branch’s determination of its prime rate shall be conclusive and final and such
prime rate is a reference rate and does not necessarily reflect the lowest
interest rate charged by the Administrative Agent’s New York branch. Promptly
after the Borrower’s request, the Administrative Agent will advise the Borrower
of the then applicable Prime Rate.
          “Refinance” shall mean, in respect of any Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.
          “Refinancing Indebtedness” shall mean Indebtedness that Refinances any
Indebtedness of the Borrower or any of its subsidiaries outstanding or permitted
to be Incurred by the Borrower on the Closing Date under the terms of this
Agreement or Incurred after the Closing Date in compliance with this Agreement,
including Indebtedness that Refinances Refinancing Indebtedness; provided,
however, that:

  (1)   such Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced;

  (2)   such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced; and

  (3)   such Refinancing Indebtedness has an aggregate principal amount (or if
Incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if Incurred with original
issue discount, the aggregate accreted value) then outstanding or committed
(plus fees and expenses, including any premium and defeasance costs) under the
Indebtedness being Refinanced;

          provided further, however, that Refinancing Indebtedness shall not
include Indebtedness of a subsidiary of the Borrower that Refinances
Indebtedness of the Borrower.
          “Register” shall have the meaning assigned to such term in
Section 9.04(d).
          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

22



--------------------------------------------------------------------------------



 



          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Related Business” shall mean any business in which the Borrower or
any of its subsidiaries was engaged on the Closing Date and any business
related, ancillary or complementary to any business of the Borrower or any of
its subsidiaries in which the Borrower or any of its subsidiaries was engaged on
the Closing Date.
          “Related Fund” shall mean, with respect to any Lender that is a fund
that invests in bank loans, any money market account, investment account, fund
or other account that invests in bank loans and is advised or managed by such
Lender, an Affiliate of such Lender, the same investment advisor as such Lender
or by an Affiliate of such investment advisor.
          “Related Parties” shall mean, with respect to any specified person,
such person’s Affiliates and the respective directors, officers, employees,
agents, trustees and advisors of such person and such person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration (1) into or through the Environment, (2) from any vehicle (including,
without limitation, surface vehicles, ships and aircraft) or (3) within or upon
any building, structure, facility, vehicle or fixture.
          “Required Lenders” shall mean, at any time, Lenders holding a majority
in principal amount of the Loans outstanding at such time or, if no Loans shall
be outstanding, Lenders representing a majority in principal amount of the
Commitments.
          “Responsible Officer” of any person shall mean any of the chairman of
the board of directors, chief executive officer and chief financial officer of
such person and, with respect to the Borrower only, Harlin Dean (Vice President
and Secretary of the Borrower).
          “Restricted Payment” shall be as defined in Section 6.08.
          “Revolving Credit Facility” shall mean the Amended and Restated Loan
and Security Agreement, dated as of October 22, 2009, by and among, inter alia,
the Borrower, Holdings, certain financial institutions and Bank of America,
N.A., as agent thereunder.
          “S&P” shall mean Standard & Poor’s Rating Service.
          “Sale/Leaseback Transaction” shall mean an arrangement relating to
property owned by the Borrower or any of its subsidiaries on the Closing Date or
thereafter acquired by the Borrower or any of its subsidiaries whereby the
Borrower or any such subsidiary transfers such property to a person (other than
to the Borrower or any other subsidiary) and the Borrower or any such
subsidiary, as applicable, leases it from such person.

23



--------------------------------------------------------------------------------



 



          “SEC” shall mean the U.S. Securities and Exchange Commission.
          “Secured Parties” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
          “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.
          “Security Documents” shall mean the Guarantee and Collateral
Agreement, and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.09.
          “Stated Maturity” shall mean, with respect to any security or
obligation, the date specified in such security as the fixed date on which the
final payment of principal of such security or obligation is due and payable,
including pursuant to any mandatory redemption provision (but excluding any
provision providing for the repurchase of such security or obligation at the
option of the holder thereof upon the happening of any contingency unless such
contingency has occurred).
          “Stock Purchase Agreement” shall mean the Stock Purchase Agreement
dated as of May 7, 2008, among Valero, the Borrower and, for the limited
purposes set forth therein, Valero Refining Company-Louisiana, together with all
definitive schedules, exhibits and other agreements effecting the terms thereof
or related thereto (including agreements identified therein as the “Other
Agreements”).
          “subsidiary” shall mean, with respect to any person (herein referred
to as the “parent”), any corporation, partnership, association or other business
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
          “Subsidiary Guarantor” shall mean each subsidiary of the Borrower
other than any subsidiary that is a CFC. There are no Subsidiary Guarantors as
of the Closing Date.
          “Subsidiary Guaranty” shall mean a Guarantee by a Subsidiary Guarantor
of the Borrower’s obligations with respect to the Loans.
          “Synthetic Lease” shall mean as to any person, any lease (including
leases that may be terminated by the lessee at any time) of real or personal
property, or a combination thereof, (a) that is accounted for as an operating
lease under GAAP and (b) in respect of which the lessee is deemed to own the
property so leased for U.S. Federal income tax purposes, other than any such
lease under which such person is the lessor.
          “Synthetic Lease Obligations” shall mean as to any person, an amount
equal to the capitalized amount of the remaining lease payments under any
Synthetic

24



--------------------------------------------------------------------------------



 



Lease (determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges, liabilities or withholdings imposed by any
Governmental Authority.
          “Temporary Cash Investments” shall mean any of the following:

  (1)   any investment in direct obligations of the United States of America or
any agency thereof or obligations guaranteed by the United States of America or
any agency thereof;

  (2)   investments in demand and time deposit accounts, certificates of deposit
and money market deposits maturing within 365 days of the date of acquisition
thereof issued by a bank or trust company which is organized under the laws of
the United States of America, any State thereof or any foreign country
recognized by the United States of America, and which bank or trust company has
capital, surplus and undivided profits aggregating in excess of $50,000,000 (or
the foreign currency equivalent thereof) and has outstanding debt which is rated
“A” (or such similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act), Israel Discount Bank of New York, Bank Leumi USA, Bank Hapoalim
or any money-market fund sponsored by a registered broker dealer or mutual fund
distributor;

  (3)   repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (1) above entered into
with a bank meeting the qualifications described in clause (2) above;

  (4)   investments in commercial paper, maturing not more than 180 days after
the date of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of “P-1” (or
higher) according to Moody’s or “A-1” (or higher) according to S&P; and

  (5)   investments in securities with maturities of 365 days or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A” by Moody’s.

25



--------------------------------------------------------------------------------



 



          “Term Loan Facility” shall mean that certain term loan agreement
entered into by the Borrower and Holdings that provided for a term loan facility
in the aggregate principal amount of $302,000,000 in connection with the
acquisition by the Borrower of all the issued and outstanding Equity Interests
Valero Refining Company-Louisiana.
          “Transaction Costs” shall mean the fees and expenses incurred by, or
required to be reimbursed or paid by, the Borrower in connection with the
initial closing contemplated by the Transactions.
          “Transactions” shall have the meaning assigned to such term in
Section 3.02.
          “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall include
the 1-Month LIBOR Rate, the 2-Week LIBOR Rate and the Prime Rate.
          “Valero” means Valero Refining and Marketing Company, a Delaware
corporation
          “Voting Stock” of a person shall mean all classes of Equity Interests
or other interests (including partnership interests) of such person then
outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
          “wholly owned” shall mean, in respect of any subsidiary of any person,
that Equity Interests representing 100% of the Equity Interests (except for
directors’ qualifying shares and shares issued to management or employees) of
such subsidiary are, at the time any determination is being made, owned,
controlled or held by such person or one or more wholly owned subsidiaries of
such person or by such person and one or more wholly owned subsidiaries of such
person.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”; and the words “asset” and “property” shall be construed as having
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference to any document, instrument or
agreement includes

26



--------------------------------------------------------------------------------



 



any amendments, waivers and other modifications, extensions or renewals thereto
and (b) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower wishes to amend
any covenant in Article VI or any related definition to eliminate the effect of
any change in GAAP occurring after the date of this Agreement on the operation
of such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.
ARTICLE II
The Credits
          SECTION 2.01. Commitments and Loans. (a) Subject to the terms and
conditions and relying upon the representations and warranties herein set forth,
each Lender agrees, severally and not jointly, to make a Loan in dollars to the
Borrower on the Closing Date in a principal amount equal to such Lender’s
Commitment under the Facility. Amounts paid or prepaid in respect of the Loans
may not be reborrowed.
          SECTION 2.02. Loans. (a) Each Loan shall be made as part of a single
Borrowing consisting of the Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).
          (a) Subject to Section 2.14, each Borrowing shall be comprised
entirely of 1-Month LIBOR Loans, 2-Week LIBOR Loans or Prime Rate Loans as the
Borrower may request pursuant to Section 2.03 or 2.09. Each Lender may at its
option make any Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not (i) affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement or (ii) be inconsistent with the obligations of
such Lender under Section 2.20.
          (b) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 12:00 noon, New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.
          (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of the Borrowing that such Lender will not make
available to the

27



--------------------------------------------------------------------------------



 



Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(c) above and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available then, to the extent that
such Lender shall not have made such portion available to the Administrative
Agent, such Lender agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
          SECTION 2.03. Borrowing Procedure.
          (a) In order to request the Borrowing under Section 2.01, the Borrower
shall hand deliver, telecopy or send by electronic communication to the
Administrative Agent a duly completed Borrowing Request prior to the Closing
Date. The Borrowing Request shall be irrevocable, shall be signed by or on
behalf of the Borrower and shall specify the following information: (i) whether
the Borrowing is to be a 1-Month LIBOR Loan, a 2-Week LIBOR Loan or a Prime Rate
Loan and (ii) the number and location of the account to which funds are to be
disbursed; and (iii) the amount of the Borrowing; provided, however, that,
notwithstanding any contrary specification in the Borrowing Request, the
Borrowing shall comply with the requirements set forth in Section 2.02. If no
election as to the Type of Borrowing is specified in the notice, then the
requested Borrowing shall be a Prime Rate Borrowing. The Administrative Agent
shall promptly advise the Lenders of any notice given pursuant to this
Section 2.03 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.
          (b) If the conditions of lending set forth at Article IV have been
satisfied on or before the Closing Date, the Lenders shall, on the Closing Date,
make a Loan in dollars to the Borrower in a principal amount equal to such
Lender’s Commitment under the Facility.
          SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the principal amount of the Loan of such Lender as
provided in Section 2.10.
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from the Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

28



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower or any Subsidiary Guarantor and each Lender’s share
thereof.
          (c) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.
          (d) Any Lender may request that the Loan made by it hereunder be
evidenced by a promissory note. In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns in the form set forth at Exhibit D or otherwise in form and
substance reasonably acceptable to the Administrative Agent and the Borrower.
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive such a promissory note, the interests represented by
such note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be represented by one or more
promissory notes payable to the payee named therein or its registered assigns.
          SECTION 2.05. [Intentionally Omitted]
          SECTION 2.06. Interest on Loans. (a) Subject to the provisions of
Section 2.07 and 9.09, the Loans comprising each 1-Month LIBOR Borrowing, 2-Week
LIBOR Borrowing and Prime Rate Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when a Borrowing bears interest at the Prime Rate and over a
year of 360 days at all other times and, in all cases, calculated from and
including the date of such Borrowing to but excluding the date of repayment
thereof) at a rate per annum equal to the 1-Month LIBOR Rate, the 2-Week LIBOR
Rate or the Prime Rate, respectively.
          (b) Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
          (c) The applicable 1-Month LIBOR Rate, 2-Week LIBOR Rate or Prime Rate
for each Interest Period or day within an Interest Period, as the case may be,
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          SECTION 2.07. Default Interest. At any time when a Default or an Event
of Default shall have occurred and be continuing, each of the interest rates
referred to in Section 2.06 shall be increased by 2.00% per annum. If the
Borrower shall default in the payment of any amount (other than the principal of
any Loan) becoming due hereunder or

29



--------------------------------------------------------------------------------



 



under any other Loan Document, the Borrower shall on demand from time to time
pay interest, to the extent permitted by law, on such defaulted amount to but
excluding the date of actual payment (after as well as before judgment), at the
rate per annum that would be applicable to a Loan under Section 2.06 plus 2.00%
per annum.
          SECTION 2.08. Termination of Commitments. The Commitments shall
automatically terminate at 5:00 p.m., New York City time, on March 19, 2010.
          SECTION 2.09. Conversion of Borrowings. (a) The Borrower shall have
the right at any time upon prior irrevocable telephonic notice to the
Administrative Agent (i) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion, to convert any Borrowing into another Type of
Borrowing, followed by prompt written notice, subject in each case to the
following:
          (i) each conversion shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
          (ii) if less than all the outstanding principal amount of any
Borrowing shall be converted, then each resulting Borrowing shall be in an
aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $5,000,000; provided, however, that the Borrower shall not be entitled
to request any Borrowing that, if made, would result in more than three
Borrowings outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings;
          (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Loan (or portion thereof) being converted shall be paid
by the Borrower at the time of conversion;
          (iv) if any Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15; and
          (v) upon notice to the Borrower from the Administrative Agent given at
the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted.
          (b) Each notice pursuant to this Section shall be irrevocable and
shall refer to this Agreement and specify (i) the identity and amount of the
Borrowing that the Borrower requests be converted, (ii) the Type of Borrowing to
which such Borrowing is to be converted, and (iii) the date of such conversion
(which shall be a Business Day). The Administrative Agent shall advise the
Lenders of any notice given pursuant to this

30



--------------------------------------------------------------------------------



 



Section and of each Lender’s portion of any converted Borrowing. If the Borrower
shall not have given notice in accordance with this Section to continue any
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be continued as a Borrowing
of the same Type it was immediately prior to such continuation into a new
Interest Period.
          SECTION 2.10. Repayment of Borrowings. (a) To the extent not
previously paid, the Borrower shall pay to the Administrative Agent, for the
account of the Lenders, on the Maturity Date, the principal amount of all
outstanding Loans, together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment.
          (b) All repayments pursuant to this Section 2.10 shall be subject to
Section 2.15, but shall otherwise be without premium or penalty.
          SECTION 2.11. Optional Prepayments(a) . (a) The Borrower may at any
time prepay any Borrowing, in whole or in part, upon, either (i) in the case of
any 1-month LIBOR Loan or a 2-Week LIBOR Loan, at least three Business Days’ or
(ii) in the case of any PRIME Rate Loan, at least one Business Day’s, prior
written or telecopy notice or notice by electronic communication (or telephone
notice promptly confirmed by written or telecopy notice or notice by electronic
communication); provided, however, that each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
The Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.11 and of each Lender’s portion of any prepayment.
          (b) Optional prepayments of Loans shall be applied pro rata against
the outstanding principal due in respect of the Loans under Section 2.10(a).
          (c) Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the Borrower to prepay such Borrowing by the
amount stated therein on the date stated therein.
          (d) All prepayments under this Section shall be accompanied by accrued
and unpaid interest on the principal amount prepaid to but excluding the date of
payment.
          SECTION 2.12. Mandatory Prepayments.
          (a) Subject to the terms and conditions of the Intercreditor
Agreement, in the event that the Borrower or any Subsidiary shall receive Net
Cash Proceeds from any Asset Sale, the Borrower shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Net Cash Proceeds, apply all such Net Cash
Proceeds to prepay outstanding Loans.

31



--------------------------------------------------------------------------------



 



          (b) Mandatory prepayments of outstanding Loans under this Agreement
shall be allocated pro rata among the Loans and applied pro rata against the
remaining scheduled installments of principal due in respect of the Loans under
Sections 2.10(a)(i), (ii) and (iii).
          (c) The Borrower shall, to the extent practicable, notify the
Administrative Agent by telephone (confirmed by telecopy or electronic
communication) of any prepayment under this Section, either (i) in the case of
any 1-month LIBOR Loan or a 2-Week LIBOR Loan, at least three Business Days or
(ii) in the case of any PRIME Rate Loan, at least one Business Day, before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount to be prepaid and a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest on the amounts prepaid. All prepayments of Borrowings under this
Section shall be subject to Section 2.15, but shall otherwise be without premium
or penalty.
          (d) Notwithstanding any other provision of this Section, the Borrower
may defer any prepayment of less than $1,000,000 that would otherwise be
required to be made under this Section until the aggregate amount of all
prepayments so deferred shall exceed $1,000,000, at which time the Borrower
shall make all such deferred prepayments.
          (e) All amounts required to be paid pursuant to this Section 2.12
shall be applied first, to prepay outstanding Loans of Lenders that accept the
same. Any Lender may elect, by notice to the Administrative Agent at or prior to
the time and in the manner specified by the Administrative Agent, prior to any
prepayment of Loans required to be made by the Borrower pursuant to this
Section 2.12, to decline all (but not a portion) of its pro rata share of such
prepayment (such declined amounts, the “Declined Proceeds”). Any Declined
Proceeds shall be offered to the Lenders not so declining such prepayment (with
such Lenders having the right to decline any prepayment with Declined Proceeds
at the time and in the manner specified by the Administrative Agent). All such
accepted prepayments shall be applied first, to the scheduled installments of
principal due in respect of the Loans under Section 2.10 within 12 months of the
date on which such prepayment is made and second, pro rata to the remaining
scheduled installments of principal due in respect of the Loans under
Section 2.10. Thereafter, the remaining Declined Proceeds shall be retained by
the Borrower.
          (f) The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.12, a certificate signed
by a Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment. If at the time of any prepayment
pursuant to Section 2.12 there shall be outstanding Borrowings of different
Types, and if some but not all Lenders shall have accepted such mandatory
prepayment, then the aggregate amount of such mandatory prepayment shall be
allocated ratably to the outstanding Borrowings of the accepting Lenders.

32



--------------------------------------------------------------------------------



 



          SECTION 2.13. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement or Loans made by such
Lender, and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Loan or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount deemed by such Lender to be material, then the
Borrower will pay to such Lender upon demand such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.
          (b) If any Lender shall have determined that any Change in Law
regarding capital adequacy has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender pursuant hereto to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 20 days after its
receipt of the same.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.14. Change in Legality. If it shall be unlawful for any
Lender to make, maintain or fund any Loan as contemplated by this Agreement,
then such Lender shall forthwith give notice thereof to the Administrative Agent
and the Borrower describing such illegality. Effective immediately upon the
giving of such notice, the obligation of such Lender to make Loans shall be
suspended for the duration of such illegality and, if and when such illegality
ceases to exist, such suspension shall cease, and such Lender shall notify the
Administrative Agent and the Borrower.

33



--------------------------------------------------------------------------------



 



          SECTION 2.15. Indemnity. The Borrower shall indemnify each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any 1-Month LIBOR Loan or 2-Week LIBOR Loan prior to the end of the Interest
Period in effect therefor, (ii) the conversion of any 1-Month LIBOR Loan or
2-Week LIBOR Loan into a Prime Rate Loan, or (iii) any 1-Month LIBOR Loan or
2-Week LIBOR Loan to be made by such Lender (including any 1-Month LIBOR Loan or
2-Week LIBOR Loan to be made pursuant to a conversion under Section 2.09) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Loan that is the subject of
such Breakage Event for the period from the date of such Breakage Event to the
last day of the Interest Period in effect (or that would have been in effect)
for such Loan over (ii) the amount of interest likely to be realized by such
Lender in redeploying the funds released or not utilized by reason of such
Breakage Event for such period. A certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.
          SECTION 2.16. Pro rata Treatment. Except as required under
Sections 2.12(f) and 2.14, each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each
reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.
          SECTION 2.17. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Obligor, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of

34



--------------------------------------------------------------------------------



 



banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section and the payment
giving rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.
          SECTION 2.18. Payments. (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or other amounts) hereunder
and under any other Loan Document not later than 2:00 p.m., New York City time,
on the date when due in immediately available dollars, without setoff, defense
or counterclaim. Each such payment shall be made to the Administrative Agent at
its offices at 1177 Avenue of the Americas, New York, NY 10036.
          (b) Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or other amounts)
hereunder or under any other Loan Document shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest, if applicable.
          (c) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date of any payment that the Borrower will not make
the payment, the Administrative Agent may assume that the Borrower has made the
payment in accordance with paragraph (a) above and the Administrative Agent may,
in reliance upon such assumption, disburse such payment to the Lenders in
accordance with this Agreement. If the Administrative Agent shall have so
disbursed the payment to the Lenders, to the extent that the Borrower shall not
have made the payment to the Administrative Agent, each Lender agrees to return
any amount paid to it by the Administrative Agent in reliance on this clause
(c) forthwith on demand together with interest thereon, for each day from the
date such demand until the date such amount is returned to the Administrative
Agent at a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds (which determination shall be conclusive absent
manifest error).
          SECTION 2.19. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any Obligor hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower or any Obligor
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the

35



--------------------------------------------------------------------------------



 



Administrative Agent or such Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or such Obligor shall make such deductions and (iii) the
Borrower or such Obligor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within 20 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any Obligor hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its behalf or on behalf of a Lender, shall be
conclusive absent manifest error. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.19, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.19 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other person.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Obligor to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is

36



--------------------------------------------------------------------------------



 



located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
          SECTION 2.20. Assignment of Commitments Under Certain Circumstances;
Duty to Mitigate. (a) In the event (i) any Lender delivers a certificate
requesting compensation pursuant to Section 2.13, (ii) any Lender delivers a
notice described in Section 2.14 or (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.19 or (iv) any Lender withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 9.08, and that has been consented to by
the Required Lenders, the Borrower may, at its sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
(1) require such Lender to transfer and assign, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement to an assignee that shall
assume such assigned obligations (which assignee may be another Lender, if a
Lender accepts such assignment) or (2) in the case of clause (iv) only, prepay
all Loans of such Lender; provided that (x) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority having jurisdiction, (y) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, and (z) the Borrower or such assignee shall
have paid to the affected Lender in immediately available funds an amount equal
to the sum of the principal of and interest accrued to the date of such payment
on the outstanding Loans of such Lender plus all other amounts accrued for the
account of such Lender hereunder (including any amounts under Section 2.13 and
Section 2.15; provided further that, if prior to any such transfer and
assignment in accordance with clause (i), (ii) or (iii), the circumstances or
event that resulted in such Lender’s claim for compensation under Section 2.13
or notice under Section 2.14 or the amounts paid pursuant to Section 2.19, as
the case may be, cease to cause such Lender to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.14, or cease to result
in amounts being payable under Section 2.19, as the case may be (including as a
result of any action taken by such Lender pursuant to paragraph (b) below), or
if such Lender shall waive its right to claim further compensation under
Section 2.13 in respect of such circumstances or event or shall withdraw its
notice under Section 2.14 or shall waive its right to further payments under
Section 2.19 in respect of such circumstances or event, as the case may be, then
such Lender shall not thereafter be required to make any such transfer and
assignment hereunder.
          (b) If (i) any Lender shall request compensation under Section 2.13,
(ii) any Lender delivers a notice described in Section 2.14 or (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender, pursuant to Section 2.19, then
such Lender shall use reasonable

37



--------------------------------------------------------------------------------



 



efforts (which shall not require such Lender to incur an unreimbursed loss or
unreimbursed cost or expense or otherwise take any action inconsistent with its
internal policies or legal or regulatory restrictions or suffer any disadvantage
or burden deemed by it to be significant) (x) to file any certificate or
document reasonably requested in writing by the Borrower or (y) to assign its
rights and delegate and transfer its obligations hereunder to another of its
offices, branches or affiliates, if such filing or assignment would reduce its
claims for compensation under Section 2.13 or enable it to withdraw its notice
pursuant to Section 2.14 or would reduce amounts payable pursuant to
Section 2.19, as the case may be, in the future. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such filing or assignment, delegation and transfer.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders that:
          SECTION 3.01. Organization; Powers. Each Obligor (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow hereunder.
          SECTION 3.02. Authorization. The execution, delivery and performance
by each Obligor of each of the Loan Documents to which it is a party, the
borrowings hereunder, the use of the proceeds of such borrowings, the creation
of the Liens created by the Security Documents and the other transactions
contemplated hereby (collectively, the “Transactions”) (a) have been duly
authorized by all requisite corporate and, if required, stockholder action of
such Obligor and (b) will not (i) violate (A) any provision of law, statute,
rule or regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws, of such Obligor, (B) any order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument in respect of Material Indebtedness or any other material agreement
to which such Obligor is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument in respect of Material Indebtedness or any other material agreement
or (iii) result in the creation or imposition of any Lien upon or with respect
to any property or assets now owned or hereafter acquired by the Borrower or any
of its subsidiaries

38



--------------------------------------------------------------------------------



 



(other than any Lien created hereunder or under the Security Documents). Each of
the Borrower and its subsidiaries has been duly designated as, and constitutes,
an “Unrestricted Subsidiary” under, and as defined in, the Existing Parent Term
Credit Agreement. The Borrower and its subsidiaries have been duly designated
as, and constitute, “Alon Louisiana Subsidiaries” under, and as defined in, the
Existing Parent Revolving Credit Agreement, and the provisions of the Waiver,
Consent, Partial Release and Fourth Amendment dated as of July 2, 2008 executed
in connection with the Existing Parent Revolving Credit Agreement have not been
amended or otherwise modified.
          SECTION 3.03. Enforceability. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Obligor that is a party thereto will constitute,
a legal, valid and binding obligation of such Obligor enforceable against such
Obligor in accordance with its terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)).
          SECTION 3.04. Governmental Approvals. No action, consent or approval
of, registration or material filing with or other action by any Governmental
Authority is or will be required in connection with the Transactions, except for
(a) the filing of Uniform Commercial Code financing statements and (b) those
which will have been made or obtained and which will be in full force and effect
on the Closing Date.
          SECTION 3.05. Financial Statements. The financial statements of the
Borrower contained in the Borrower’s registration statement on Form S-4
(registration number 333-163942) filed with the SEC on December 12, 2009, at the
time such registration statement became effective, present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Borrower and its consolidated subsidiaries as of such dates and for
such periods. The balance sheets incorporated therein, and, with respect to the
annual and quarterly statements, the notes thereto incorporated therein,
disclose all material liabilities, direct or contingent, of the Borrower and its
consolidated subsidiaries as of the dates thereof. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis.
          SECTION 3.06. No Material Adverse Change. Since December 31, 2008, no
event or condition has occurred or existed that has resulted, or could
reasonably be expected to result, in a materially adverse effect on the
business, assets, results of operations, financial condition or prospects of the
Borrower and its subsidiaries, taken as a whole.
          SECTION 3.07. Title to Properties; Possession Under Leases.
          (a) The Borrower and each of its subsidiaries has good and
indefeasible title to, or good and valid leasehold interests in, all its
material properties and assets, except for Permitted Liens and minor defects in
title that in each case or in the aggregate do not materially interfere with its
ability to conduct its business as currently conducted

39



--------------------------------------------------------------------------------



 



or to utilize such properties and assets for their intended purposes. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.
          (b) The Borrower and each of its subsidiaries has complied with all
material obligations under all leases to which it is a party and all such leases
are in full force and effect. The Borrower and each of its subsidiaries enjoys
peaceful and undisturbed possession under all such material leases where the
Borrower and each of its subsidiaries is a lessee.
          SECTION 3.08. Subsidiaries. The Borrower has no subsidiaries.
          SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set
forth on Schedule 3.09, there are not any actions, suits or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its subsidiaries or any business, property or rights of any such person
(i) that involve any Loan Document or the Transactions or (ii) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
          (b) None of the Borrower or any of its subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any such material properties, or
is in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.10. Agreements. (a) Neither the Borrower nor any of its
subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
          (b) Neither the Borrower nor any of its subsidiaries (nor, to the
knowledge of the Borrower or any of its subsidiaries, any other person) is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Material Indebtedness (including the Offtake Agreement or
any ExxonMobil Pipeline Supply Contract), or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11. Federal Reserve Regulations. (a) Neither the Borrower
nor any of its subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

40



--------------------------------------------------------------------------------



 



          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation T, U or X.
          SECTION 3.12. Investment Company Act. The Borrower is not an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
          SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of
the Loans only for the purposes specified in the preamble to this Agreement.
          SECTION 3.14. Tax Returns. Each of the Borrower and its subsidiaries
has filed or caused to be filed all federal, state, local and foreign Tax
returns or materials required to have been filed by it and has paid or caused to
be paid all Taxes due and payable by it and all assessments received by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower or such subsidiary, as applicable, has set aside on
its books adequate reserves.
          SECTION 3.15. No Material Misstatements. No information, report,
financial statement, exhibit or schedule furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained or contains any material misstatement of fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not
misleading; provided that to the extent such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, the Borrower represents only that it acted in good faith and
utilized assumptions believed to be reasonable in light of the circumstances
when made and due care in the preparation of such information, report, financial
statement, exhibit or schedule
          SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder, except where such noncompliance could not reasonably
be expected to result in a Material Adverse Effect. No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events, could reasonably be expected to result in material liability of
the Borrower or any of its ERISA Affiliates. The present value of all benefit
liabilities under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the last
annual valuation date applicable thereto, exceed by more than $10,000,000 the
fair market value of the assets of such Plan, and the present value of all
benefit liabilities of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the last annual valuation dates applicable thereto, exceed by more than
$10,000,000 the fair market value of the assets of all such underfunded Plans.

41



--------------------------------------------------------------------------------



 



          SECTION 3.17. Environmental Matters. Except as set forth in
Schedule 3.17 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
          SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by the Borrower or by the
Borrower for its subsidiaries or otherwise covering the Collateral as of the
date hereof and the Closing Date. As of such date, such insurance is in full
force and effect and all premiums have been duly paid. The Borrower and its
subsidiaries have insurance in such amounts and covering such risks and
liabilities as are in accordance with normal industry practice.
          SECTION 3.19. Security Documents. The Guarantee and Collateral
Agreement is effective to create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as defined in the Guarantee and Collateral
Agreement) and, when the deliveries of certificates representing pledged Equity
Interests and Indebtedness that are certificated have been made and financing
statements in appropriate form have been filed in the offices specified on
Schedule 5 to the Perfection Certificate, the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in such Collateral (other than the
security interests in such Collateral not required to be perfected pursuant to
the terms of the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02 and as otherwise provided in the
Intercreditor Agreement, where applicable.
          SECTION 3.20. Labor Matters. As of the date hereof and the Closing
Date, there are no strikes, lockouts or slowdowns against the Borrower or any of
its subsidiaries pending or, to the knowledge of the Borrower, threatened. The
hours worked by and payments made to employees of the Borrower and its
subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable federal, state, local or foreign law dealing with such matters,
except where such violation, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its subsidiaries, or for which any claim may be made
against the Borrower or any of its subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower or such subsidiary, except
where such violation, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any of its subsidiaries is bound.

42



--------------------------------------------------------------------------------



 



          SECTION 3.21. Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of the Borrower and each Subsidiary
Guarantor will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Borrower
and each Subsidiary Guarantor will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower and each Subsidiary Guarantor will
be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and each Subsidiary Guarantor will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the date on which the Loans
are made hereunder.
          SECTION 3.22. Senior Indebtedness. Obligations of the Borrower
hereunder constitute senior indebtedness (however denominated) in respect of any
subordinated Indebtedness of the Borrower or any Subsidiary Guarantor.
          SECTION 3.23. Sanctioned Persons. None of the Borrower or its
subsidiaries or, to the knowledge of the Borrower or its subsidiaries, any
director, officer, agent, employee or Affiliate of the Borrower or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”). The
Borrower will not directly or indirectly use the proceeds of the Loans, or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
          SECTION 3.24. Intellectual Property. The Borrower and each of its
subsidiaries owns or has the lawful right to use all Intellectual Property
necessary for the conduct of its business, without conflict with any rights of
others. There is no pending or, to the Borrower’s knowledge, threatened
Intellectual Property Claim with respect to the Borrower, any of its
subsidiaries or any of their property (including any Intellectual Property) that
has had or could reasonably be expected to have a Material Adverse Effect.
          SECTION 3.25. First Purchaser Liens. None of the Petroleum Product
owned or purchased by the Obligors is subject to a First Purchaser Lien except
as the Obligors may have previously notified the Agent in accordance with
Section 5.05(d).
ARTICLE IV
Conditions of Lending
          SECTION 4.01. Conditions of Lending. The obligations of the Lenders to
make Loans as part of any Borrowing hereunder are subject to the satisfaction of
the following conditions:

43



--------------------------------------------------------------------------------



 



          (a) The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03.
          (b) The representations and warranties set forth in Article III and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Borrowing with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
          (c) The Borrower and each other Obligor shall be in compliance with
all the terms and provisions set forth herein and in each other Loan Document on
its part to be observed or performed on or prior to the date of such Borrowing,
and at the time of and immediately after such Borrowing, no Event of Default or
Default shall have occurred and be continuing.
          (d) The Administrative Agent shall have received to its satisfaction,
on behalf of itself and the Lenders, a written opinion of Jones Day.
          (e) All legal matters related to this Agreement, the other Loan
Documents and the Transactions shall be satisfactory to the Lenders and to the
Administrative Agent and, to the extent previously requested, the Lenders shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Section 326 of the USA Patriot Act.
          (f) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or other organizational documents,
including all amendments thereto, of each Obligor, certified as of a recent date
by the Secretary of State of the state of its organization, and a certificate as
to the good standing of each Obligor as of a recent date from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each
Obligor dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws or comparable document of such Obligor as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors or
other governing body of such Obligor authorizing the execution, delivery and
performance of the Loan Documents to which such Obligor is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or other organizational
documents of such Obligor have not been amended since the date of the copy
certified by the Secretary of State furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Obligor; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above; and (iv) such other documents as the Lenders
or the Administrative Agent may reasonably request.

44



--------------------------------------------------------------------------------



 



          (g) The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Responsible Officer of the Borrower, confirming
satisfaction of the conditions precedent set forth in paragraphs (b) and
(c) above and paragraph (i) below.
          (h) The Administrative Agent shall have received all amounts due and
payable on or prior to the date of the initial borrowing hereunder, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document.
          (i) The Guarantee and Collateral Requirement shall be satisfied.
          (j) The Collateral Agent shall have received the results of a search
of the Uniform Commercial Code filings (or equivalent filings) made with respect
to the Obligors in the states (or other jurisdictions) specified by the
Collateral Agent, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Collateral Agent that the Liens indicated in any such financing statement
(or similar document) are permitted under Section 6.02 or have been or will be
contemporaneously released or terminated.
          (k) The Collateral Agent shall have received a Perfection Certificate
dated the Closing Date and duly executed by a Responsible Officer of the
Borrower.
          (l) The Administrative Agent shall have received evidence that
insurance required by Section 5.02 is in effect, together with endorsements
naming the Collateral Agent, for the benefit of the Secured Parties, as loss
payee thereunder and naming the Administrative Agent, the Collateral Agent and
the Lenders as additional insured, in each case to the extent required by
Section 5.02.
          (m) The Administrative Agent shall have received one or more
Environmental assessment reports, in form and substance and from an independent
Environmental assessment firm satisfactory to the Administrative Agent, and the
Administrative Agent shall be reasonably satisfied as to the amount and nature
of any Environmental and employee health and safety exposures to which the
Borrower and its subsidiaries may be subject after giving effect to the
Transactions, and with the plans of the Borrower or such subsidiaries with
respect thereto.
          (n) The Lenders shall have received the audited and unaudited
financial statements and reports referred to in Section 3.05, which financial
statements and reports shall not be materially inconsistent with the financial
statements or forecasts previously provided to the Lenders.
          (o) All requisite Governmental Authorities shall have approved or
consented to the Transactions to the extent required by applicable law or
regulation, all applicable appeal periods shall have expired and there shall not
be any pending or, to the knowledge of the Borrower, threatened litigation or
governmental, administrative or judicial action that could reasonably be
expected to prevent or impose materially burdensome conditions on the
Transactions or to result in a Material Adverse Effect.

45



--------------------------------------------------------------------------------



 



          (p) After giving effect to the Transactions, the Borrower and its
subsidiaries shall have outstanding no Indebtedness or preferred stock other
than (i) the Loans hereunder and (ii) the Indebtedness permitted under
Section 6.01(a)(ii), (iii), (iv), (vii), (viii) and (x). All Indebtedness under
the Revolving Credit Facility shall be repaid on the Closing Date and all
lending commitments in respect thereof shall be terminated and all Liens
securing such Indebtedness shall be released or arrangements, to the
satisfaction of the Administrative Agent, shall have been made for such release.
          (q) The Administrative Agent shall have received a certificate from
the Chief Financial Officer of the Borrower, in form and substance satisfactory
to the Administrative Agent, certifying that the Borrower and its subsidiaries,
on a consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are solvent.
          (r) The Administrative Agent shall have received from Bank Hapoalim
B.M., Israel, a letter of undertaking providing for cash collateral in an amount
equal to the aggregate Commitments to be held by Bank Hapoalim B.M., Israel, to
secure the Obligations of the Borrower pursuant to this Agreement.
          (s) Arrangements shall have been made, to the satisfaction of the
Administrative Agent, for the cancellation of the BH Letters of Credit and the
delivery to the Administrative Agent of (i) the BH Letters of Credit and (ii) a
letter of termination in the form set forth at Exhibit E.
ARTICLE V
Affirmative Covenants
          The Borrower covenants and agrees with each Lender that on the Closing
Date and so long as this Agreement shall remain in effect and until the
principal of and interest on each Loan and all other expenses or amounts payable
under any Loan Document shall have been paid in full, unless the Required
Lenders shall otherwise consent in writing, the Borrower will, and will cause
each of its subsidiaries to:
          SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence.
          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated; comply in all material respects with all applicable
laws, rules, regulations and decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and at all
times

46



--------------------------------------------------------------------------------



 



maintain and preserve all property material to the conduct of such business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
          SECTION 5.02. Insurance. (a) Keep its insurable properties adequately
insured at all times by insurers reasonably acceptable to the Collateral Agent
and in amounts and limits of deductibles (if the Lender so permits) reasonably
acceptable to the Lender and forms reasonably acceptable to the Lender; maintain
such other insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law; provided, however that in no event shall
the Borrower’s insurance for property and business interruption be for less than
a combined single limit of $100,000,000.
          (b) Subject to the rights of the Trustee (as defined in the Indenture)
and/or the Note Collateral Agent (as defined in the Intercreditor Agreement)
under the Indenture Documents (as defined in the Indenture), use best efforts to
cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable/additional insured
endorsements, in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, which endorsement shall provide
that, from and after the Closing Date, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrower or the Subsidiary Guarantors under
such policies directly to the Collateral Agent; cause any distribution payable
under any such policy that is not so endorsed to be payable for the joint
account of the Borrower and the Collateral Agent (and not payable individually
to the Borrower) and promptly take all steps necessary to cause such
distribution to be payable for the sole account of the Collateral Agent, acting
on behalf of the Lenders; cause all such policies to provide that none of the
Borrower, the Administrative Agent, the Collateral Agent or any other party
shall be a coinsurer thereunder and to contain a “Replacement Cost Endorsement”,
without any deduction for depreciation, and such other provisions as the
Administrative Agent or the Collateral Agent, on behalf of the Lenders and the
Secured Parties, respectively, may reasonably require from time to time to
protect their interests; deliver certificates of insurance evidencing the
insurance required herein to the Collateral Agent; and cause each such policy to
provide that it shall not be canceled, modified or not renewed upon less than
30 days’ prior written notice thereof by the insurer to the Borrower and the
Lenders (which notice the Borrower hereby agrees to deliver to the Collateral
Agent within one Business Day of receipt); and deliver to the Collateral Agent,
ten Business Days prior to the cancellation, modification or nonrenewal of any
such policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal reasonably satisfactory to

47



--------------------------------------------------------------------------------



 



the Administrative Agent and the Collateral Agent) together with evidence
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.
          SECTION 5.03. Obligations and Taxes. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien upon such properties or any part thereof that would
otherwise not be permitted by Section 6.02; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, Tax, assessment or charge and enforcement of a Lien.
          SECTION 5.04. Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent, which will distribute to each
Lender:
          (a) within 45 days after the end of each fiscal quarter (or, if such
fiscal quarter end is also the end of the Borrower’s fiscal year, 90 days after
the end of such fiscal year), the Borrower’s consolidated and consolidating
balance sheet and related consolidated and consolidating statements of income
and cash flows, showing the financial condition of the Borrower and its
consolidated subsidiaries as of the close of such fiscal quarter and the results
of their operations and cash flows for such fiscal quarter and the then elapsed
portion of the fiscal year with comparative figures for the same periods in the
immediately preceding fiscal year, all certified by a Financial Officer of the
Borrower as fairly presenting the financial condition and results of operations
and cash flows of the Borrower and its consolidated subsidiaries on a
consolidated and consolidating basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of certain
footnotes provided, however, that such obligation shall be satisfied if the
Borrower timely files with the SEC all quarterly and annual reports that the
Borrower is required to file with the SEC on Forms 10-Q and 10-K, provided,
further, that the availability of the foregoing materials on the SEC’s EDGAR
service (or its successor) will be deemed to satisfy the Borrower’s delivery
obligation;
          (b) concurrently with any delivery, or deemed delivery, of financial
statements under paragraph (a) above, a certificate of a Responsible Officer
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto;
          (c) promptly, following a request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its

48



--------------------------------------------------------------------------------



 



ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and
          (d) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
          SECTION 5.05. Litigation and Other Notices. Furnish to the
Administrative Agent written notice within five Business Days of the following:
          (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
          (b) the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Affiliate thereof that could reasonably be expected to
result in a Material Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
          (d) any purchase of Petroleum Product from a person who may be the
beneficiary of a First Purchaser Lien or may belong to the class of persons
intended to be protected by a statute or other law providing for a First
Purchaser Lien, at least five (5) Business Days before the initial purchase from
such person; or
          (e) any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect,
provided, however, that if the Borrower files with the SEC any notice or other
filing relating to any of the matters referenced in paragraph (a) above, the
Borrower shall, by 5:30 p.m. New York City time on the day of filing, furnish to
the Administrative Agent a copy of such filing.
          SECTION 5.06. Maintaining Records; Access to Properties and
Inspections; Maintenance of Ratings. Keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and all
requirements of law are made of all dealings and transactions in relation to its
business and activities. Each Obligor will, and will cause each of its
subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender to visit and inspect the financial records and the
properties of the Borrower or any of its subsidiaries during regular business
hours upon reasonable prior notice and as often as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and

49



--------------------------------------------------------------------------------



 



condition of the Borrower or any of its subsidiaries with the officers thereof
and independent accountants therefor.
          SECTION 5.07. Use of Proceeds. Use the proceeds of the Loans only for
the purposes set forth in Section 3.13.
          SECTION 5.08. Senior Indebtedness Designation. In the event that the
Borrower or any of its subsidiaries shall at any time issue or have outstanding
any Indebtedness that by its terms is subordinated to any other Indebtedness of
the Borrower or such subsidiary, take all actions necessary to cause the
obligations of the Borrower hereunder to constitute senior indebtedness (however
denominated) in respect of such subordinated Indebtedness and to enable the
Lenders to exercise any payment blockage or other remedies available or
potentially available to lenders of senior indebtedness under the terms of such
subordinated Indebtedness. Without limiting the foregoing, the obligations of
the Borrower hereunder are hereby designated as “senior indebtedness” and, to
the extent applicable, as “designated senior indebtedness” in respect of all
such subordinated Indebtedness and are further given all such other designations
as shall be required under the terms of any such subordinated Indebtedness in
order that the Lenders may exercise any payment blockage or other remedies
available or potentially available to lenders of senior indebtedness under the
terms of such subordinated Indebtedness.
          SECTION 5.09. Collateral. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and fixture
filings and other documents), which may be required under any applicable law, or
which the Administrative Agent or the Collateral Agent may reasonably request,
to cause the Guarantee and Collateral Requirement to be and remain satisfied at
all times, all at the expense of the Borrower and the Subsidiary Guarantors. The
Borrower also agrees to provide to the Collateral Agent, from time to time upon
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
          (b) Furnish to the Collateral Agent prior written notice of any change
(i) in the corporate name of the Borrower or any Subsidiary Guarantor, (ii) in
the identity or corporate structure or jurisdiction of formation of the Borrower
or any Subsidiary Guarantor and (iii) in the Federal Taxpayer Identification
Number of the Borrower or any Subsidiary Guarantor. The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made (or are simultaneously made) under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have, and the Borrower agrees to
take all necessary action to ensure that the Collateral Agent does continue at
all times to have, a valid, legal and perfected security interest in all the
Collateral. The Borrower also agrees to notify the Administrative Agent, within
five Business Days of such occurrence, if any material portion of the Collateral
is damaged or destroyed.

50



--------------------------------------------------------------------------------



 



          (c) In the case of the Borrower, upon request of the Administrative
Agent, deliver to the Administrative Agent a certificate of a Responsible
Officer setting forth the information required pursuant to Section 2 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section.
          (d) The Administrative Agent may request, at the Borrower’s expense, a
market value appraisal, in form and substance reasonably satisfactory to the
Administrative Agent, of the Collateral, with such appraisal conducted by an
appraiser selected by the Borrower and reasonably satisfactory to the
Administrative Agent (i) after the occurrence, and during the continuance of a
Default or (ii) if the Administrative Agent provides a certificate to the
Borrower to the effect that it has reasonable grounds to believe that (x) there
has been a material reduction in the value of the Collateral or (y) any
appraisal conducted with respect to the Collateral was inaccurate in any
material respect.
          SECTION 5.10. [Intentionally Omitted]
          SECTION 5.11. Crack Spread Hedging Agreement. Prior to entering into
any Crack Spread Hedging Agreement, the Borrower shall, if requested by the
Administrative Agent, provide to the Administrative Agent such Crack Spread
Hedging Agreement for the Administrative Agent’s review and approval to its
reasonable satisfaction. In no event shall any Crack Spread Hedging Liens attach
to (a) any of the ABL Priority Collateral or (b) any cash or Permitted
Investments of any Obligor other than proceeds from the issuance of the Notes
following repayment of the Term Loan Facility and cash collateral contributed
for such purpose by Parent and its Affiliates (other than Holdings and any of
its subsidiaries, except to the extent such cash collateral was originally
contributed to Holdings or any of its subsidiaries by Parent and its Affiliates
(other than Holdings and its subsidiaries)); provided, that it is acknowledged
and agreed that any such cash or Permitted Investments that become subject to
Crack Spread Hedging Liens upon deposit in a Crack Spread Hedging Cash
Collateral Account will be ABL Priority Collateral prior to such deposit.
          SECTION 5.12. Additional Subsidiaries. If any subsidiary of the
Borrower (other than any Inactive Subsidiary or a subsidiary of the Borrower
that is a CFC) is formed or acquired after the Closing Date or if any such
subsidiary that was previously an Inactive Subsidiary ceases to qualify as an
Inactive Subsidiary, the Borrower will, as promptly as practicable and in any
event within 30 days (or such longer period as the Administrative Agent may
agree to in writing) after such event, notify the Administrative Agent thereof
and cause such subsidiary to become a party to the Guarantee and Collateral
Agreement and execute and delivery such Loan Documents and other documents as
the Administrative Agent may reasonably request, and take such other actions as
the Administrative Agent shall require to evidence and perfect a Lien in favor
of the Administrative Agent (for the benefit of Secured Parties) on all assets
of such subsidiary and any Equity Interests issued by such subsidiary consistent
with the terms of this Agreement, including delivery of such Deposit Account
Control Agreements and

51



--------------------------------------------------------------------------------



 



legal opinions as it shall deem appropriate, all in form and substance
acceptable to the Administrative Agent.
          SECTION 5.13. Compliance with Law; Maintenance of Licenses. Each
Obligor shall comply, and shall cause each of its subsidiaries to comply, in all
material respects with all applicable laws (including the Federal Fair Labor
Standards Act, all Environmental Laws, and, to the extent applicable to such
Obligor or its subsidiaries, the Sarbanes-Oxley Act). Each Obligor shall, and
shall cause each of its subsidiaries to, obtain and maintain all material
licenses, permits, franchises, and governmental authorizations necessary to own
its property and to conduct its business as conducted on the Closing Date.
ARTICLE VI
Negative Covenants
          SECTION 6.01. Limitation on Indebtedness. (a) Neither Borrower nor any
of its subsidiaries will create, incur, assume or permit to exist, directly or
indirectly, any Indebtedness, except the following:
          (i) Indebtedness created under the Loan Documents;
          (ii) Indebtedness created under the Indenture, or Refinancing
Indebtedness in respect thereof, in an aggregate principal amount at any time
outstanding not to exceed the difference of (A) $320,000,000 less (B) 25% of all
prepayments made of the principal amount thereof (other than prepayments from
proceeds of Refinancing Indebtedness) (the “Permitted Note Facility”);
          (iii) Indebtedness set forth on Schedule 6.01, but not any extensions,
renewals or replacements of any such Indebtedness;
          (iv) Guarantees incurred in compliance with Section 6.04(f).
          (v) Indebtedness of the Borrower or any of its subsidiaries incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and Synthetic Lease Obligations, and
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided, that (A) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (B) the aggregate
principal amount of Indebtedness permitted by this clause (v) shall not exceed
$5,000,000 at any time outstanding;
          (vi) Indebtedness of any person that becomes a subsidiary of the
Borrower (or of any person not previously a subsidiary of the Borrower that is
merged or consolidated with or into a subsidiary of the Borrower in a Permitted
Acquisition) after the date hereof, or Indebtedness of any person that is
assumed

52



--------------------------------------------------------------------------------



 



by any such subsidiary in connection with an Acquisition of assets by such
subsidiary in a Permitted Acquisition; provided that (i) such Indebtedness
exists at the time such person becomes a subsidiary of the Borrower (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such person becoming a subsidiary (or
such merger or consolidation) or such assets being acquired, (ii) the aggregate
principal amount of Indebtedness permitted by this clause (vi)(e) shall not
exceed $15,000,000 at any time outstanding and (iii) neither the Borrower nor
any of its subsidiaries (other than such person or the subsidiary with which
such person is merged or consolidated or that so assumes such person’s
Indebtedness) shall Guarantee or otherwise become liable for the payment of such
Indebtedness;
          (vii) Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds;
          (viii) Indebtedness under performance, surety, statutory, insurance,
appeal or similar bonds or with respect to workers’ compensation claims, in each
case incurred in the ordinary course of business;
          (ix) any Crack Spread Hedging Support LC and reimbursement obligations
incurred in connection therewith;
          (x) Indebtedness incurred under Hedging Agreements permitted pursuant
to Section 6.07;
          (xi) any other unsecured Indebtedness of the Borrower and/or its
subsidiaries; and
          (xii) indebtedness secured by liens permitted under Section 6.02(h).
          (b) For purposes of determining compliance with Section 6.01(a) in the
event that an item of Indebtedness (or any portion thereof) meets the criteria
of more than one of the types of Indebtedness described herein, the Borrower, in
its sole discretion, shall classify such item of Indebtedness (or any portion
thereof) at the time of Incurrence and shall only be required to include the
amount and type of such Indebtedness in one of the above clauses and (2) the
Borrower shall be entitled to divide and classify an item of Indebtedness in
more than one of the types of Indebtedness described herein, including under
paragraph (a).
          SECTION 6.02. Liens. Neither the Borrower nor any of its subsidiaries
will create, incur, assume or permit to exist any Lien on any asset now owned or
leased or hereafter acquired or leased by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except the following (collectively, “Permitted Liens”):
          (a) Liens created under the Loan Documents;

53



--------------------------------------------------------------------------------



 



          (b) Permitted Encumbrances;
          (c) any Lien on any asset of the Borrower or any of its subsidiaries
existing on the Closing Date and set forth on Schedule 6.02; provided, that
(A) such Lien shall not apply to any other asset of the Borrower or any of its
subsidiaries and (B) such Lien shall secure only those obligations that it
secures on the Closing Date;
          (d) Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any of its subsidiaries; provided, that (A) such Liens secure
Indebtedness permitted by Section 6.01(a)(v), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets, and (D) such Liens shall not apply to
any other asset of the Borrower or any of its subsidiaries;
          (e) any Lien existing on any asset prior to the Acquisition thereof by
the Borrower or any of its subsidiaries; provided that (A) such Lien is not
created in contemplation of or in connection with such Acquisition, (B) such
Lien shall not apply to any other asset of the Borrower or any of its
subsidiaries and (C) such Lien shall secure only those obligations that it
secures on the date of such Acquisition;
          (f) Liens created under the Note Documents or any other definitive
documentation for the Permitted Note Facility, or Refinancing Indebtedness in
respect thereof; provided, that (A) such Liens secure only Indebtedness
permitted by Section 6.01(a) and other obligations thereunder not constituting
Indebtedness or are otherwise permitted under clause (g) below and (B) such
Liens on Collateral (as defined in the Intercreditor Agreement) are subject to
the terms of the Intercreditor Agreement;
          (g) Liens on the Non-ABL Priority Collateral to secure obligations of
the Borrower under any Crack Spread Hedging Agreement or any Crack Spread
Hedging Support LC; provided, that the aggregate principal amount of the Crack
Spread Hedging Cash Collateral subject to the Liens permitted by this clause
(g) shall not exceed the limitations set forth in the definition of Crack Spread
Hedging Cash Collateral; and
          (h) other Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed $1,000,000 at any time outstanding.
          Notwithstanding anything herein to the contrary, neither the Borrower
nor any of its subsidiaries will create, incur, assume or permit to exist any
consensual Lien on any asset now owned or hereafter acquired by it to secure the
obligations of the Borrower under the Earnout Agreement.
          SECTION 6.03. Sale/Leaseback Transactions. Neither the Borrower nor
any of its subsidiaries will enter into any Sale/Leaseback Transaction.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. Neither the Borrower nor any of its subsidiaries will acquire
(including

54



--------------------------------------------------------------------------------



 



pursuant to any merger or consolidation with any person that was not a wholly
owned subsidiary prior thereto) assets other than in the ordinary course of
business that, following the acquisition thereof, would constitute a substantial
portion of the assets of the Borrower and its subsidiaries, taken as a whole, or
make or otherwise permit to exist any Investment in any other person or any
Acquisition, except:
          (a) Permitted Acquisitions;
          (b) Investments in Permitted Investments;
          (c) Investments existing on the Closing Date and set forth on
Schedule 6.04 (but not any additions thereto (including any capital
contributions) made after the Closing Date);
          (d) Investments by the Borrower and its subsidiaries in the Equity
Interests of their respective subsidiaries; provided, that (A) such subsidiaries
are subsidiaries prior to such Investments and (B) any such Equity Interests
held by any Obligor shall be pledged pursuant to the Guarantee and Collateral
Agreement;
          (e) loans or advances made by the Borrower or any of its subsidiaries
to any subsidiary;
          (f) Permitted Guarantees and Guarantees by the Borrower or any of its
subsidiaries of Indebtedness or other obligations of the Borrower or any other
Obligor; provided, that (A) a subsidiary of the Borrower that is not also a
Subsidiary Guarantor hereunder shall not Guarantee any Indebtedness or other
obligations under or pursuant to the Indenture, and (B) no subsidiary of the
Borrower shall Guarantee any Indebtedness or other obligation of the Borrower
except for any such Guarantees under the Loan Documents or under the definitive
documentation for the Permitted Note Facility;
          (g) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (h) Investments made as a result of the receipt of noncash
consideration from a sale, transfer, lease or other disposition of any asset in
compliance with Section 6.06;
          (i) Investments in the form of Hedging Agreements permitted by
Section 6.07;
          (j) payroll, travel and similar advances to directors and employees of
the Borrower or any of its subsidiaries to cover matters that are expected at
the time of such advances to be treated as expenses for accounting purposes and
that are made in the ordinary course of business;

55



--------------------------------------------------------------------------------



 



          (k) loans or advances to directors and employees of the Borrower or
any of its subsidiaries made in the ordinary course of business; provided, that
the aggregate amount of such loans and advances outstanding at any time shall
not exceed $100,000;
          (l) purchases of crude oil and other inventory, supplies and materials
in the ordinary course of business; and
          (m) other Investments (other than Permitted Acquisitions).
          SECTION 6.05. Mergers, Consolidations and Other Fundamental Changes.
Neither the Borrower nor any of its subsidiaries will merge into or consolidate
with any other person, or permit any other person to merge into or consolidate
with it, or liquidate or dissolve, except if, at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing, (1) any subsidiary of the Borrower may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation, (2) any subsidiary of the Borrower (other than an Obligor) may
merge into or consolidate with any other subsidiary (other than an Obligor) in a
transaction in which the surviving entity is a subsidiary and (3) any subsidiary
that is an Inactive Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrowers and is not adverse to the interests of the Lenders.
          SECTION 6.06. Asset Sales. Neither the Borrower nor any of its
subsidiaries will sell, transfer, lease or otherwise dispose of (it being
understood that a casualty to, or a condemnation of, any asset shall not be
deemed to be a disposition thereof) any asset, including any Equity Interest
owned by it, nor will any subsidiary of the Borrower issue any additional Equity
Interest in such subsidiary (other than to the Borrower or any other of
subsidiary of the Borrower in compliance with Sections 6.04 and 6.10) (each of
the foregoing, an “Asset Sale”), except:
          (a) any single transaction or series of related transactions that
involves the sale, lease, transfer or other disposition of assets having a fair
market value of less than $5,000,000;
          (b) any sale, lease, conveyance or other disposition of products,
services, inventory, accounts receivable or other assets or rights in the
ordinary course of business and any sale, conveyance or other disposition of
damaged, worn-out or obsolete assets in the ordinary course of business;
          (c) sales, leases, transfers and other dispositions (i) to the
Borrower, (ii) between or among the Borrower and the Subsidiary Guarantors (if
any) and/or (iii) of assets of or interests in Inactive Subsidiaries;
          (d) issuances and sales by the Borrower of its common stock to
management or employees of the Borrower or any of its subsidiaries (the common
stock so issued and sold in compliance with this clause (c) being referred to as
the “Permitted Compensation Incentive Equity Interests”); provided that the
Permitted Compensation Incentive Equity Interests (A) shall have no voting
rights and (B) shall not, at any time,

56



--------------------------------------------------------------------------------



 



represent more than 5.0% of aggregate equity value represented by the issued and
outstanding common stock of the Borrower;
          (e) licenses and sublicenses by the Borrower or any of its
subsidiaries of intellectual property in the ordinary course of business;
          (f) any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business;
          (g) the granting of Liens not prohibited by Section 6.02 and the
exercise of any power of sale or other remedy under any such Lien;
          (h) the sale or other disposition of cash and/or Permitted
Investments;
          (i) Restricted Payments that do not violate Section 6.08;
          (j) the disposition of cash and Permitted Investments into a Crack
Spread Hedging Cash Collateral Account to the extent such cash and Permitted
Investments constitute Crack Spread Hedging Cash Collateral upon such deposit;
and
          (k) sales, transfers and other dispositions of assets (other than
Equity Interests in any subsidiary of the Borrower) that are not permitted by
any other clause of this Section; provided, that (i) the Borrower or any of its
subsidiaries, as the case may be, receives consideration at the time of such
Asset Sale at least equal to the fair market value of the assets or Equity
Interests sold or issued or otherwise disposed of and (ii) at least 75% of the
consideration received in such Asset Sale by the Borrower or any of its
subsidiaries, as the case may be, is in the form of cash or Temporary Cash
Investments; provided, however, that, for purposes of this clause (k) (but not
for purposes of determining the Net Cash Proceeds from any Asset Sale), each of
the following will be deemed cash: (A) any liabilities, as shown on the
Borrower’s most recent consolidated balance sheet or as would be reflected on a
balance sheet, of the Borrower or any such subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated to the
Obligations incurred by the Borrower under this Agreement) that are assumed by
the transferee of any such assets pursuant to a novation agreement that releases
the Borrower or such subsidiary from further liability, (B) any securities,
notes or other obligations received by the Borrower or any such subsidiary from
such transferee that are converted by the Borrower or such subsidiary into cash
within 90 days after their receipt, to the extent of the cash received in that
conversion, and (C) any stock or assets that (1) are not classified as current
assets under GAAP and are used or useful in a Permitted Business or (2) comprise
the stock or assets of a Permitted Business that is or becomes a subsidiary of
the Borrower.
          SECTION 6.07. Hedging Agreements.
          (a) Neither the Borrower nor any of its subsidiaries will enter into
any Hedging Agreement except (A) Crack Spread Hedging Agreements, (B) Hedging
Agreements entered into to hedge or mitigate risks to which the Borrower or any
of its

57



--------------------------------------------------------------------------------



 



subsidiaries has actual exposure (other than in respect of Indebtedness of the
Borrower or any such subsidiary) and not for speculative purposes and
(C) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any of its subsidiaries and not for
speculative purposes.
          (b) During the term (including any extensions thereof) of any Crack
Spread Hedging Agreement, neither the Borrower nor any of its subsidiaries will
enter into any Hedging Agreement or other arrangement with any person the
economic effect of which, in respect of the Borrower, is opposite to the
economic effect of the Crack Spread Hedging Agreement.
          SECTION 6.08. Restricted Payments.
          (a) The Borrower will not, and will not permit any of its subsidiaries
(other than Inactive Subsidiaries) to, directly or indirectly:
     (1) declare or pay any dividend or make any other payment or distribution
on account of the Borrower’s or any such subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Borrower or any of its subsidiaries) or to the
direct or indirect holders of the Borrower’s or any such subsidiaries’ Equity
Interests solely in their capacity as such (other than dividends or
distributions payable in Equity Interests (other than Disqualified Stock) of the
Borrower and other than dividends, payments or distributions payable to the
Borrower or a subsidiary of the Borrower);
     (2) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower; or
     (3) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness of the Borrower or any
Subsidiary Guarantor that is contractually subordinated in right of payment to
the Obligations of the Borrower incurred under this Agreement (excluding any
intercompany Indebtedness between or among the Borrower and any of its
subsidiaries), except payments of interest or principal at the stated maturity
thereof and payments of principal in anticipation of satisfying a sinking fund
obligation or final maturity, in each case within one year of the due date
thereof;
(all such declarations, payments, distributions, purchases, redemptions,
acquisitions, retirements and defeasances set forth in these clauses (1) through
(3) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment:

58



--------------------------------------------------------------------------------



 



          (A) no Default or Event of Default has occurred and is continuing or
would occur as a consequence of such Restricted Payment;
          (B) the Borrower would, at the time of such Restricted Payment and
after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable four-quarter period, have been permitted
to incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio, as defined in the Indenture, test set forth in Section 4.09(a)
of the Indenture; and
          (C) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its subsidiaries (other than
Inactive Subsidiaries) since the Closing Date (excluding Restricted Payments
permitted by clauses (2) through (11) of Section 6.08(b)), is less than the sum,
without duplication, of:
          (1) 50% of the consolidated net income of the Borrower for the period
(taken as one accounting period) from the beginning of the first fiscal quarter
commencing after the Closing Date to the end of the Borrower’s most recently
ended fiscal quarter for which internal financial statements are available at
the time of such Restricted Payment (or, if such consolidated net income for
such period is a deficit, less 100% of such deficit); plus
          (2) 100% of the aggregate net cash proceeds received by the Borrower
since the Closing Date as a contribution to its common equity capital or from
(x) the issue or sale of Equity Interests of the Borrower or (y) from the issue
or sale of convertible or exchangeable Disqualified Stock of the Borrower or
convertible or exchangeable debt securities of the Borrower (including any
additional net proceeds received by the Borrower upon such conversion or
exchange) that, in the case of this clause (y), have been converted into or
exchanged for Equity Interests of the Borrower (in each case, other than Equity
Interests and convertible or exchangeable Disqualified Stock or debt securities
sold to a subsidiary of the Borrower and Excluded Contributions); minus
          (3) 100% of the aggregate amount of payments made by the Company since
the Closing Date to Valero in respect of the Company’s obligations under the
Earnout Agreement.
          (b) The provisions of Section 6.08(a) will not prohibit:
          (1) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement;
          (2) so long as no Event of Default has occurred and is continuing or
would be caused thereby, the making of any Restricted Payment by conversion into
or in exchange for or for consideration consisting of, or out of or with the net
cash proceeds of the substantially concurrent sale (other than to a subsidiary
of the Borrower) of, Equity Interests of the Borrower (other than Disqualified
Stock) or from the substantially

59



--------------------------------------------------------------------------------



 



concurrent contribution of common equity capital to the Borrower; provided that
the amount of any such net cash proceeds that are utilized for any such
Restricted Payment will not be considered to be net proceeds of Equity Interests
for purposes of clause (C)(2) of Section 6.08(a);
          (3) the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a subsidiary of the
Borrower to the holders of its Equity Interests on a pro rata basis;
          (4) so long as no Event of Default has occurred and is continuing or
would be caused thereby, the payment, purchase, redemption, defeasance or other
acquisition or retirement for value of Indebtedness of the Borrower or any
Subsidiary Guarantor that is contractually subordinated to the Indebtedness
incurred by the Borrower under this Agreement with the net cash proceeds from a
substantially concurrent incurrence of Indebtedness in connection with a
Refinancing of such subordinated Indebtedness;
          (5) the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of the Borrower or any of its subsidiaries held by
any current or former officer, director, consultant or employee (or any of their
respective heirs or estates) of the Borrower or any of its subsidiaries or of
Parent or any of its other subsidiaries pursuant to any equity subscription
agreement, stock option agreement, shareholders’ agreement or similar agreement;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests may not exceed $4.0 million;
          (6) the repurchase of Equity Interests deemed to occur upon the
exercise of stock options, warrants or other convertible or exchangeable
securities to the extent such Equity Interests represent all or a portion of the
consideration received in connection with the exercise, conversion or exchange
thereof or any taxes required to be withheld in connection therewith;
          (7) so long as no Event of Default has occurred and is continuing or
would be caused thereby, the declaration and payment of regularly scheduled or
accrued dividends to holders of any class or series of Disqualified Stock of the
Borrower issued on or after the Closing Date in accordance with the Fixed Charge
Coverage Ratio test set forth in Section 4.09(a) of the Indenture;
          (8) payments of cash by the Borrower or any of its subsidiaries in
lieu of the issuance of fractional shares upon the exercise of options or
warrants or the conversion or exchange of Equity Interests of any such Person;
          (9) so long as no Event of Default has occurred and is continuing or
would be caused thereby, in the event of a Change of Control, the payment,
purchase, redemption, defeasance or other acquisition or retirement of
Indebtedness that is subordinated to Indebtedness of the Borrower incurred under
this Agreement, in each case, at a purchase price not greater than 101% of the
principal amount of such

60



--------------------------------------------------------------------------------



 



Indebtedness (or, if such Indebtedness was issued with original issue discount,
101% of the accreted value of such Indebtedness), plus any accrued and unpaid
interest thereon;
          (10) Restricted Payments that are made with Excluded Contributions;
and
          (11) other Restricted Payments in an aggregate amount not to exceed
$5,000,000.
          SECTION 6.09. Transactions with Affiliates.
          (a) Neither the Borrower nor any of its subsidiaries will sell, lease,
license or otherwise transfer any assets to, or purchase, lease, license or
otherwise acquire any assets from, or otherwise engage in any other transactions
with, any of its Affiliates (including Parent), except the following:
          (i) transactions in the ordinary course of business that are at prices
and on terms and conditions not materially less favorable to the Borrower or
such subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or its subsidiaries with an unrelated person;
          (ii) transactions between or among the Borrower and its subsidiaries
not involving any other Affiliate (including any person that becomes a
subsidiary in connection with such transaction);
          (iii) any Restricted Payment that does not violate the provisions of
Section 6.08;
          (iv) compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of the Borrower or any of
its subsidiaries entered in the ordinary course of business;
          (v) Investments permitted under Section 6.04(d);
          (vi) loans, advances, payments and reimbursements permitted under
Section 6.04(b), (c), (e), (f), (j) and (k);
          (vii) any employment, secondment or consulting agreement, employee
benefit plan, stock option, stock repurchase, severance, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any of its subsidiaries in the ordinary course of business;
          (viii) transactions with a person that is an Affiliate of the Borrower
solely because the Borrower owns, directly or through a subsidiary, an Equity
Interest in, or controls, such person;

61



--------------------------------------------------------------------------------



 



          (ix) payment of reasonable and customary fees and reimbursements of
expenses to, and the provision of indemnities (pursuant to indemnity
arrangements or otherwise) to, officers, directors or employees of the Borrower
or any of its subsidiaries;
          (x) any issuance of Equity Interests (other than Disqualified Stock)
of the Borrower or contribution to the common equity capital of the Borrower;
          (xi) loans or advances to employees in the ordinary course of business
not to exceed $750,000 in the aggregate at any one time outstanding;
          (xii) any Permitted Parent Payments;
          (xiii) reimbursements of costs and expenses (such as payroll) incurred
by Parent or its subsidiaries on behalf of the Borrower or its subsidiaries;
          (xiv) the incurrence of Indebtedness owing to an Affiliate not
prohibited by Section 6.01;
          (xv) transactions pursuant to any contract, agreement or arrangement
described in the Offering Memorandum, as defined in the Indenture, under the
caption “Certain Relationships and Related Party Transactions” and in effect on
the Issue Date, as defined in the Indenture, as the same may be amended,
modified or replaced from time to time so long as any such amendment,
modification or replacement is not, in the Borrower’s good faith judgment,
materially more disadvantageous to the Borrower or its subsidiaries than the
contract, agreement or arrangement as in effect on the Issue Date.
          (b) Neither the Borrower nor any of its subsidiaries will permit
Parent or any of its Affiliates (other than Holdings and its subsidiaries) to
own or hold any material asset or Governmental Approval that is necessary for
the ownership of the Krotz Springs Refinery and the operation thereof
substantially in the manner as conducted on the Closing Date.
          SECTION 6.10. Permitted Business. Neither the Borrower nor any of its
subsidiaries will engage at any time in any business or activity other than the
ownership and operation of a Permitted Business and activities directly related
or incidental thereto.
          SECTION 6.11. Restrictive Agreements. Neither the Borrower nor any of
its subsidiaries will, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition on (a) the ability of the Borrower or any of its subsidiaries to
create, incur or permit to exist any Lien on any of its assets to secure any
Obligations incurred under the Loan Documents or (b) the ability of any
subsidiary of the Borrower to pay dividends or other distributions with respect
to its Equity Interests or to make or repay loans or advances to the Borrower or
any other Domestic Subsidiary or the ability of the Borrower or any Domestic
Subsidiary to Guarantee the Obligations incurred under the Loan Documents;
provided, that (1) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by any Loan Document and (B) restrictions and
conditions imposed by the Note Documents, as such restrictions and conditions
are in effect on the Closing Date, or by

62



--------------------------------------------------------------------------------



 



the Intercreditor Agreement, and (2) clause (a) of the foregoing shall not apply
to (A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement (other than the Permitted Note
Facility) if such restrictions or conditions apply only to the assets securing
such Indebtedness or (B) customary provisions in leases and other agreements
restricting the assignment thereof.
          SECTION 6.12. Amendment of Material Documents. Neither the Borrower
nor any of its subsidiaries will amend, restate, supplement or otherwise modify
any Note Document or any other definitive documentation for the Permitted Note
Facility, the Stock Purchase Agreement or the Offtake Agreement, to the extent
any of the foregoing could reasonably be expected to materially impair (a) the
rights of or benefits available to the Lenders under any Loan Document in
respect of any payment obligation of any Obligor thereunder or (b) the ability
of any Obligor to perform any of its material obligations under any Loan
Document.
          SECTION 6.13. Fiscal Year. Neither the Borrower nor any of its
subsidiaries will change its Fiscal Year-end to a date other than December 31.
          SECTION 6.14. [Intentionally Omitted].
          SECTION 6.15. Parent Credit Agreement. Notwithstanding anything to the
contrary set forth herein, including in Sections 6.01 and 6.04, neither the
Borrower nor any of its subsidiaries will become a party to, or otherwise
create, incur, assume or permit to exist any Indebtedness (whether as a
principal obligor or a guarantor) of the Borrower or any of its subsidiaries
under the Existing Parent Term Credit Agreement or the Existing Parent Revolving
Credit Agreement.
ARTICLE VII
Events of Default
          In case of the happening of any of the following events (“Events of
Default”):
          (a) any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
          (b) default shall be made in the payment of any principal of any Loan
(or any premium related thereto), when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise;

63



--------------------------------------------------------------------------------



 



          (c) default shall be made in the payment of any interest on any Loan
or any other amount (other than an amount referred to in paragraph (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;
          (d) default shall be made in the due observance or performance by an
Obligor of any covenant, condition or agreement contained in Section 5.01(a)
(with respect to the Borrower only), 5.02(a), 5.05(a) or 5.07 or in Article VI
and such default shall continue unremedied for a period of 10 Business Days
after notice thereof from the Administrative Agent or any Lender to the
Borrower;
          (e) default shall be made in the due observance or performance by the
Obligors of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrower;
          (f) (i) any Obligor shall fail to pay any principal or interest,
regardless of amount, due in respect of any Material Indebtedness, when and as
the same shall become due and payable, and such failure shall not be waived and
shall continue after any applicable grace period therefor, or (ii) any other
event or condition shall occur that results in any Material Indebtedness of an
Obligor becoming due prior to its scheduled maturity or that would enable or
permit (with or without the giving of notice, the lapse of time or both) the
holder or lenders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity, and such event or condition shall not be waived and
shall continue after any applicable grace period therefor; provided that this
clause (ii) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
          (g) any person shall make any demand for payment or otherwise seek to
exercise or enforce its rights under any Guarantee (and the amount so demanded
or sought constitutes Material Indebtedness) by an Obligor of any Material
Indebtedness of any Obligor;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of an Obligor, or of a substantial part of the property or assets of
an Obligor, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Obligor or for a substantial part of the property or assets of the Obligor or
(iii) the winding-up, liquidation or dissolution of the Obligor and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

64



--------------------------------------------------------------------------------



 



          (i) an Obligor shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (h) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for an Obligor or for a substantial part of the
property or assets of such Obligor, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;
          (j) one or more judgments for the payment of money in an aggregate
amount in excess of $15,000,000 (net of all amounts as to which any insurance
company or other indemnifying party (other than the Borrower or an Affiliate of
the Borrower) has acknowledged liability) shall be rendered against any or all
of the Obligors and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Obligors to enforce any such judgment;
          (k) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events, could
reasonably be expected to result in a Material Adverse Effect;
          (l) any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Obligor shall deny in writing that it has any further
liability under any such Guarantee (other than as a result of the discharge of
such Obligor in accordance with the terms of the Loan Documents);
          (m) any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrower or any other
Obligor not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement, such Security Document or the
Intercreditor Agreement) security interest in any portion of the securities,
assets or properties covered thereby having a fair market value in excess of
$5,000,000, except to the extent that any such loss of perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates representing securities pledged under the Guarantee and Collateral
Agreement;
          (n) an Obligor or any of its senior officers is criminally indicted or
convicted for (A) a felony committed in the conduct of the Obligor’s business,
or (B) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material property or any
Collateral;

65



--------------------------------------------------------------------------------



 



          (o) the Intercreditor Agreement for any reason shall cease to be, or
shall be asserted in writing by Holdings or any of its subsidiaries, not to be,
binding on or enforceable against any party thereto (or on or against any person
on whose behalf the Note Collateral Agent or any Crack Spread Hedging Secured
Party (following it becoming a party thereto) makes any covenant or agreement
therein), other than in accordance with its terms;
          (p) there shall have occurred any event or condition adversely affects
the ability of the Obligors to access any ExxonMobil Pipeline for the purpose of
obtaining delivery of crude oil to the Krotz Springs Refinery in each case that,
in the opinion of the Required Lenders (taking into consideration the
alternative arrangements available to the Borrowers and the Subsidiaries with
respect to delivery of crude oil to and transportation of refined products from
the Krotz Springs Refinery), could reasonably be expected to result in a
Material Adverse Effect; or
          (q) a Change of Control occurs;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments and (ii) declare the Loans then outstanding to be due and payable in
whole or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (h) or (i) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all other liabilities of the Borrower accrued hereunder and under
any other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.
ARTICLE VIII
The Administrative Agent and the Collateral Agent
          (a) Each of the Lenders hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agents by the terms
of the Loan Documents, together with such actions

66



--------------------------------------------------------------------------------



 



and powers as are reasonably incidental thereto. Without limiting the generality
of the foregoing, the Agents are hereby expressly authorized to execute any and
all documents (including releases) with respect to the Collateral and the rights
of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents.
          (b) The bank serving as the Administrative Agent and/or the Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any of its
subsidiaries or other Affiliate thereof as if it were not an Agent hereunder.
          (c) Neither Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.08), and
(c) except as expressly set forth in the Loan Documents, neither Agent shall
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to the Borrower or any of its subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and neither Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.
          (d) Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may

67



--------------------------------------------------------------------------------



 



be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
          (e) Each Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. Each
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.
          (f) Subject to the appointment and acceptance of a successor Agent as
provided below, either Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.
          (g) Each Lender acknowledges that it has, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service,

68



--------------------------------------------------------------------------------



 



mailed by certified or registered mail or sent by telecopy or electronic
communication, as follows:
          (a) if to the Borrower, to it at Park Central I, 7616 LBJ Freeway,
Suite 300, Dallas, TX 75251, Attention of Chief Financial Officer
(shai.even@alonusa.com; Telecopy No. (972) 367-3719);
          (b) if to the Administrative Agent or the Collateral Agent, Bank
Hapoalim B.M. 1177 Avenue of the Americas, New York, New York 10036 Attention of
Mr. Gabi Hamani, Executive Vice President, Israeli Business Department and
Maxine M. Levy, First President, Israeli Business Department; Telephone No.
(212) 782-2165 / (212) 782-2166; Telecopier No. (212) 782-2170; with a copy to
Arnold & Porter LLP, 399 Park Avenue, New York, New York 10022, Attention of
Steven G. Tepper, Esq; Telephone No. (212) 715-1140; Telecopier No.
(212) 715-1399; and
          (c) if to a Lender, to it at its address (or telecopy number or email
address) set forth on Schedule 2.01 or in the Assignment and Acceptance pursuant
to which such Lender shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic communication or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 9.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01. As agreed to among the Borrower, the
Administrative Agent and the applicable Lenders from time to time, notices and
other communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person. The Borrower, the Administrative Agent and any Lender may each change
the address or e-mail address for service of notice and other communications by
a notice in writing to the other parties hereto.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Obligors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid. The provisions
of Sections 2.13, 2.15, 2.19, 9.01, 9.05, 9.07, 9.11, 9.15 and 9.16 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.

69



--------------------------------------------------------------------------------



 



          SECTION 9.03. Binding Effect. This Agreement shall become binding when
it shall have been executed by the Borrower and the Administrative Agent and
when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.
          SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Borrower, the Administrative
Agent, the Collateral Agent or the Lenders that are contained in this Agreement
shall bind and inure to the benefit of their respective successors and permitted
assigns.
          (b) No Lender may assign all or any portion of its interests, rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) without the Borrower’s express
written consent, which consent the Borrower may withhold for any reason in its
sole discretion. Notwithstanding the foregoing, without the consent of the
Borrower, (i) any Lender may assign all or any portion of its interests, rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) to an Affiliate of such
Lender, but such Affiliate to which such assignment is made may not further
assign its interest in such Loan or Commitment to any person other than an
Affiliate of Bank Hapoalim B.M. and (ii) if there exists an Event of Default,
any Lender may assign all or any portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) to any person. If a Lender is so
permitted to make a such assignment, or if the Borrower consents in writing to
any other assignment hereunder, (i) the assigning Lender shall provide notice to
the Borrower and the Administrative Agent of such assignment, (ii) the amount of
the outstanding Loans, as the case may be, of the assigning Lender and its
Related Funds subject to each such assignment shall not be less than $1,000,000
unless the Administrative Agent consents to a lower amount (or, if less, the
entire remaining amount of such Lender’s Commitment or outstanding Loans),
(iii) the parties to each such assignment shall electronically execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Acceptance), and (iv) shall pay to
the Administrative Agent a processing and recordation fee of $3,500; provided
that only one such fee shall be payable in connection with simultaneous
assignments to or by two or more Approved Funds, and (v) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and all applicable tax documentation (whether
pursuant to Section 2.19(e) or otherwise reasonably requested by the
Administrative Agent). Upon acceptance and recording pursuant to paragraph
(e) of this Section, from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an

70



--------------------------------------------------------------------------------



 



Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.15, 2.19 and 9.05). For purposes of this Section 9.04(b), (i)
“Approved Fund” shall mean (A) a CLO and (B) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor and (ii) “CLO” shall mean any entity (whether a corporation,
partnership, trust or otherwise) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by a Lender or an
Affiliate of such Lender.
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment or the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made by the Borrower or any of its subsidiaries in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any of its subsidiaries or the performance or observance by the
Borrower or any of its subsidiaries of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

71



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Collateral Agent and
the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
          (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
(and all applicable tax documentation) completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above and, if required, the written
consent of the Administrative Agent to such assignment, the Administrative Agent
shall promptly (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).
          (f) No Lender may without the Borrower’s express written consent,
which consent the Borrower may withhold for any reason in its sole discretion,
sell participations to one or more banks or other entities in all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it). Notwithstanding the foregoing,
without the consent of the Borrower, (i) any Lender may sell participations in
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it) to an Affiliate of
such Lender, but such Affiliate purchasing such participation may not sell its
participation interest in such Loan or Commitment to any person other than an
Affiliate of Bank Hapoalim B.M. and (ii) if an Event of Default exists, any
Lender may sell participations in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it) to any person. If a Lender is so permitted to make a such
participation, or if the Borrower consents in writing to any other participation
hereunder, (i) the obligations under this Agreement of the Lender selling such
participation shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.13, 2.15 and 2.19 to
the same extent as if they were Lenders and (iv) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans,

72



--------------------------------------------------------------------------------



 



extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans, increasing or extending the Commitments or releasing all
or substantially all the Subsidiary Guarantors or all or substantially all the
Collateral, except as expressly provided in Section 9.17).
          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation permitted pursuant to
this Section, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower and its subsidiaries
furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure of information designated by the Borrower as
confidential, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.
          (h) The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.
          SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
out-of-pocket expenses incurred by the Administrative Agent and the Collateral
Agent in connection with the syndication of the credit facilities provided for
herein (if any) and the preparation and administration of this Agreement and the
other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the
Administrative Agent, the Collateral Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Loans made hereunder,
including the fees, charges and disbursements of Arnold & Porter LLP, counsel
for the Administrative Agent and the Collateral Agent, and, in connection with
any such enforcement or protection, the fees, charges and disbursements of any
other counsel for the Administrative Agent, the Collateral Agent or any Lender.
          (b) The Borrower agrees to defend, indemnify and hold harmless the
Administrative Agent, the Collateral Agent, each Lender and each Related Party
of any of the foregoing persons (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions,
(ii) the use of the proceeds of the Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, or (iv) any actual or alleged presence or Release
of Hazardous Materials on any property owned or operated by the Borrower or any
of its

73



--------------------------------------------------------------------------------



 



subsidiaries, or any Environmental Liability related in any way to the Borrower
or its subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Collateral Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the outstanding Loans and unused Commitments at the time
(or, if no Loans or Commitments shall then be outstanding or in effect, at the
time Loans were most recently outstanding).
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
          (e) The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section shall be payable on
written demand therefor.
          SECTION 9.06. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, except to the extent prohibited by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement and
other Loan Documents held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

74



--------------------------------------------------------------------------------



 



          SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender affected thereby, (ii) increase or extend the Commitment
or decrease or extend the date for payment of any fees of any Lender, or waive
or excuse any such payment or any part thereof, without the prior written
consent of such Lender, (iii) amend or modify the pro rata requirements of
Section 2.16, the provisions of Section 9.04(h), the provisions of this Section
or the definition of the term “Required Lenders”, or (except as expressly
provided in Section 9.17) release all or substantially all the Subsidiary
Guarantors or all or substantially all the Collateral, without the prior written
consent of each Lender or (iv) contractually subordinate any of the Collateral
Agent’s Liens without the prior written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent or the Collateral Agent, respectively.
          SECTION 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest

75



--------------------------------------------------------------------------------



 



payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
          SECTION 9.10. Entire Agreement. This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent and the Lenders) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.
          SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.
          SECTION 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

76



--------------------------------------------------------------------------------



 



          SECTION 9.13. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
          SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower or its properties in the courts of any
jurisdiction.
          (b) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.16. Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel, trustees and other advisors (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep

77



--------------------------------------------------------------------------------



 



such Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or prospective assignee of
or participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
of its subsidiaries or any of their respective obligations, (f) with the consent
of the Borrower or (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section. For the purposes of this
Section, “Information” shall mean all information received from the Borrower and
related to the Borrower or its business, other than any such information that
was available to the Administrative Agent, the Collateral Agent or any Lender on
a nonconfidential basis prior to its disclosure by the Borrower. Any person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord its own
confidential information.
          (b) Notwithstanding anything herein to the contrary, any party subject
to confidentiality obligations hereunder or otherwise (and any Affiliate thereof
and any employee, representative or other agent of such party or such Affiliate)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and the tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to it relating to such tax treatment and tax structure;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the Loans and transactions contemplated hereby. For this purpose,
the tax treatment of the transactions contemplated hereby is the purported or
claimed U.S. federal tax treatment of such transactions and the tax structure of
such transactions is any fact that may be relevant to understanding the
purported or claimed U.S. federal tax treatment of such transactions.
          SECTION 9.17. Termination and Release. (a) Notwithstanding any
contrary provision herein or in any other Loan Document, (i) this Agreement
shall automatically terminate and the Liens on the Collateral shall
automatically be released under the applicable Loan Documents upon the payment
in full (or other satisfaction agreed to by the Administrative Agent and the
Lenders) of all of the Obligations owed to the Agents and the Lenders under this
Agreement and the other Loan Documents and (ii) the Borrower may request the
release of Collateral to be sold, transferred or otherwise disposed of in a
transaction that is not prohibited by this Agreement by delivering to the
Collateral Agent a certificate to the effect that such sale or other disposition
and the application of the proceeds thereof will comply with the terms of this
Agreement, then the Collateral Agent, if satisfied that the applicable
certificate is correct, shall, without the

78



--------------------------------------------------------------------------------



 



consent of any Lender, execute and deliver all such instruments, releases,
financing statements or other agreements, and take all such further actions, as
shall be necessary to effectuate the release of such Subsidiary from its
Guarantee under the Guarantee and Collateral Agreement or the release of such
Collateral, as the case may be, substantially simultaneously with or at any time
after the completion of such sale or other disposition. Upon the Borrower’s
written request, the Collateral Agent shall execute and deliver all such
instruments, releases, financing statements or other agreements, and take all
such further actions, as shall be necessary to effectuate or further evidence
the release of such Collateral.
          (b) Without limiting the provisions of Section 9.05, the Borrower
shall reimburse the Collateral Agent for all costs and expenses, including
reasonable attorneys’ fees and disbursements, incurred by it in connection with
any action contemplated by this Section 9.17.
          SECTION 9.18. Patriot Act Notice. The Administrative Agent and the
Lenders hereby notify the Borrower that pursuant to the requirements of the USA
Patriot Act, the Administrative Agent and the Lenders are required to obtain,
verify and record information that identifies the Borrower, including its legal
name, address, tax ID number and other information that will allow the
Administrative Agent and the Lenders to identify it in accordance with the USA
Patriot Act. The Administrative Agent and the Lenders will also require
information regarding each personal guarantor, if any, and may require
information regarding the Borrower’s management and owners, such as legal name,
address, social security number and date of birth.
          SECTION 9.19. Intercreditor Agreement.
          (a) Notwithstanding anything herein to the contrary, the lien and
security interest granted pursuant to this Agreement and the exercise of any
right or remedy hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.
          (b) The Lenders acknowledge that obligations of the Borrower and their
subsidiaries under the Permitted Note Facility and the Crack Spread Hedging
Documents, and certain obligations related thereto, will be secured by Liens on
assets of the Borrowers and their subsidiaries that constitute Collateral (but,
with respect to the Crack Spread Hedging Documents, such Liens shall be limited
to Non-ABL Priority Collateral). At the request of the Borrower, the
Administrative Agent shall enter into the Intercreditor Agreement establishing
the relative rights of the Secured Parties and of the secured parties under the
Permitted Note Facility and the Crack Spread Hedging Documents with respect to
the Collateral. Each Lender hereby irrevocably (A) consents to the subordination
of Liens provided for under the Intercreditor Agreement, (B) authorizes and
directs the Administrative Agent to execute and deliver the Intercreditor
Agreement and any acknowledgements, agreements or documents relating thereto, in
each case, on behalf of such Lender and without any further consent,
authorization or other action by such Lender, (C) agrees that, upon the
execution and delivery thereof, such Lender will

79



--------------------------------------------------------------------------------



 



be bound by the provisions of the Intercreditor Agreement as if it were a
signatory thereto and will take no actions contrary to the provisions of the
Intercreditor Agreement and (D) agrees that no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of any action
taken by the Administrative Agent pursuant to this Section or in accordance with
the terms of the Intercreditor Agreement. Each Lender hereby further irrevocably
authorizes and directs the Administrative Agent to enter into such amendments,
supplements or other modifications to the Intercreditor Agreement as are
contemplated thereby in connection with any extension, renewal, refinancing or
replacement of the Notes or the Crack Spread Hedging Agreement, in each case, on
behalf of such Lender and without any further consent, authorization or other
action by such Lender. The Administrative Agent shall have the benefit of the
provisions of Article VIII with respect to all actions taken by it pursuant to
this Section or in accordance with the terms of the Intercreditor Agreement to
the full extent thereof.
          SECTION 9.20. Certifications Regarding Indenture. The Borrower
certifies to the Administrative Agent and the Lenders that neither the execution
nor the performance of the Loan Documents nor the incurrence of any Obligations
incurred under the Loan Documents by the Borrowers violates the Indenture,
including Section 4.09 thereof. The Borrower further certifies that the
Obligations incurred under the Loan Documents constitute “Permitted Debt” under
the Indenture and that the Commitments of the Lenders are not prohibited under
the Indenture.
          SECTION 9.21. Reinstatement of Liability. If claim is ever made upon
the Lenders for repayment or recovery of any amount or amounts received by the
Lenders in payment or on account of any of the Obligations incurred under the
Loan Documents of any Obligor and the Lenders repay all or part of said amount
by reason of (a) any judgment, decree or order of any court or administrative
body having jurisdiction over the Lenders or any of their property, or (b) any
settlement or compromise of any such claim effected by the Lenders with any such
claimant (including the Obligors), then any such judgment, decree, order,
settlement or compromise shall be binding upon the Obligors, notwithstanding any
revocation hereof or the cancellation of any note or other instrument evidencing
any liability of such Obligor, and the Obligors shall be and remain liable to
the Lenders hereunder for the amount so repaid or recovered to the same extent
as if such amount had never originally been received by the Lenders.
(Signature Page Follows)

80



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

                  ALON REFINING KROTZ SPRINGS, INC.,    
 
           
 
  By:  /s/ Jeff D. Morris  
 
    Name:  Jeff D. Morris     
 
    Title: Chief Executive Officer    
 
                BANK HAPOALIM B.M., New York Branch, individually and as
Administrative Agent and Collateral Agent,    
 
           
 
  by:  /s/ Lee Stenner    
 
    Name: Lee Stenner
Title: Senior Vice President    

